Exhibit 10.248 CONFIDENTIAL TREATMENT REQUESTED BY DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. August 18, 2011 Mr. Jeffrey A. Cerefice DTG Operations, Inc. (“DTG”) 5330 E. 31st Street Tulsa, Ok 74135 Dear Mr. Cerefice: This letter confirms the agreement (“Agreement”) between DTG Operations, Inc. (“DTG”) and General Motors, LLC (“GM”) regarding DTG’s purchase or lease of GM 2012 model year vehicles under i) the 2aily Rental Purchase Program, ii) the 2ational Fleet Purchase Program, and iii) other incentive programs available to DTG. The terms and conditions of this Agreement are as follows: 2(VN9) 1. General Terms and Conditions: a. GM shall make available 2012 model GM vehicles under the terms and conditions of GM’s 2012 Model Year Daily Rental Purchase Program.(Refer to Attachment 1.) b. DTG has agreed to purchase or lease these GM vehicles from GM dealers in a mix which includes mostly GM’s higher priced models.(Refer to Attachment 3.) c. GM or its subsidiaries shall purchase tendered model year 2012 vehicles from DTG that qualify for purchase under the terms and conditions of GM’s 2012 Model Year Daily Rental Purchase Program. (Refer to Attachment 1 and 1C.) 2. YT7 Flat Rate Program: a. GM shall make available the YT7 Flat Rate program for units noted in Attachment 3. b. All program parameters and rates for the YT7 Flat Rate program are detailed in Attachment 1E. c. YT7 units are not eligible for Matrix or Bonus Incentives. d. This program is subject to the terms and conditions in Paragraph 1. 3. DTG will provide to GM, at the beginning of each month, a four month schedule of anticipated vehicle returns.The schedule will breakout the vehicle returns by site for the current month, as well as the subsequent three months.Receipt of the information described in this section is a condition to pay incentives discussed in this Agreement. 2012MY NATIONAL FLEET RISK PURCHASE PROGRAM (VX7) 4. General Terms and Conditions: a. GM agrees to offer DTG the availability of 2012 model GM vehicles under the terms and conditions of GM’s 2012 Model Year National Fleet Risk Purchase Program.(Refer to Attachment 2). b. DTG will purchase or lease from GM dealers a minimum quantity of 2012 model GM vehicles at the agreed mix of units.(Refer to Attachment 3 and 2A.) A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 5. National Fleet Risk Purchase Program Matrix Incentives: a. As long as DTG is compliant with its obligations under this Agreement to purchase the number of units and in a mix described in Attachments 3 and 2A, GM will provide DTG with Risk incentives as detailed in Attachment 2A in addition to any incentives due under the terms and conditions of GM’s 2ational Fleet Risk Purchase Program (Attachment 2).These Risk incentives are in lieu of other retail and fleet incentives. b. Payment of these incentives will be made upon submission of such vehicles in accordance Attachment 4. PROVISIONS APPLICABLE TO BOTH PROGRAMS 6. 2012 Model Year Bonus: a. GM shall offer DTG a 2012 Model Year volume bonus payment for all 2012 Model Year units acquired under GM’s 2012 Model Year Daily Rental Purchase Program (Attachment 1) and National Fleet Risk Program (Attachment 2). b. GM will pay DTG the 2012 Model Year bonus amount detailed in Attachment 3 and 2A. c. A minimum of “***” 2012 Model Year units must be entered into VOMS no later than “***”. d. This bonus is payable in “***” per the terms set forth in Attachment 4 excluding the electronic vin submission to RIMS. e. All vehicle minimum equipment requirements must be met on a monthly basis by carline per the terms of the Minimum Equipment Guidelines (Attachment 1A and 2A).If minimum equipment requirements are not met for the carline, the entire model year bonus may be forfeited for all volume purchased for that carline under that program.As an example, if minimum equipment requirements are not met for Impala then the bonus for all Impala models sold under the VX7 program will be forfeited, provided that GM can build the vehicles with the required minimum equipment. If there is a de minimus level of non-compliance by DTG, GM and DTG shall discuss the situation based on the exact circumstances that lead to the non-compliance and shall endeavor to resolve the matter.Non-compliance issues found during the quarterly evaluations can be remedied at a later time during the Model Year by adjusting content on those brands not in compliance or adjusting content on other brands. 7. If DTG chooses to cancel any order placed by DTG through GM dealers, at event code 3000, GM will assess a fee of“***” per vehicle to be paid to GM upon demand. This fee will be waived if the current production week has been delayed more than three weeks from the original requested production week. This fee will not apply if DTG chooses to redirect the shipment of any vehicles in event code 3000. 8. All volume and mix requirements are subject to reasonable minor adjustments based upon mutual agreement between the parties when the exact circumstances faced by both parties are known at the time of vehicle delivery.These adjustments may require DTG to purchase a comparably priced mix of product. a. If either party cannot fulfill any terms of this Agreement due to events beyond its control, such as acts of God, labor disputes, and severe economic downturns, the party affected by the event shall promptly notify the other party and the parties will enter negotiations with the intent of minimizing the impact of the event on the business contemplated under this Agreement. 9. “***” Selected General Motors vehicles are equipped with OnStar.For details regarding notification of OnStar equipment and services, please refer to Attachment 6. This Agreement is confidential between the Parties (DTG and GM) and is intended for the sole use of DTG and GM.This Agreement may not be disclosed to any person other than a party’s affiliates, their A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. respective outside counsel, accountants, auditors and interested financial institutions and the SEC, except as required by legal process without the consent of the other Party. In the event of legal process, the Party served shall notify the other Party or Parties to allow them sufficient time to interpose legal objections to disclosure. DTG shall retain any documents or records relevant to vehicles purchased under this Agreement or any GM program and/or claims submitted for payment under this Agreement or any other GM program for two years after the close of the program.DTG shall permit any designated representative of GM to examine, audit, and take copies of any accounts and records DTG is to maintain under this Agreement.DTG shall make such accounts and records readily available at its facilities during regular business hours upon reasonable advanced notice.GM shall furnish DTG with a list of any reproduced records.DTG shall include similar record retention requirements in the Participating DTG Licensee’s Agreement. This letter represents the sole Agreement regarding the subjects herein between DTG and GM and can be modified only in a writing executed by an authorized representative of each of the Parties. This agreement shall in all respects be interpreted, enforced and governed under the laws of the state of Michigan, without regard to the conflicts of law and principles thereof. A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. On behalf of General Motors, I would like to express my appreciation for your business and hope this Agreement will continue to strengthen our business relationship. Please return a copy of this letter acknowledging your agreement to the above. Very truly yours, (s) 8/19/11 Date: Brian J. Small General Motors General Manager, Fleet and Commercial Operations/NAIPC (s) 8/29/11 Date: Donald R. Johnson General Motors Vice President, U.S. Sales Operations (s) 8/22/11 Date: Edward J. Toporzycki General Motors Executive Director, Finance, U.S. Sales Operations (s) 10/12/11 Date: Jeffrey A. Cerefice Vice President DTG Operations, Inc. (“DTG”) Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Attachments Key Attachment 12aily Rental Purchase Program Guidelines (VN9) Attachment 1A2inimum Equipment Guidelines Attachment 1B2urn-In Standards and Procedures Attachment 1C2ier Program – Guidelines, Rates and Parameters Attachment 1E2lat Rate Program – Guidelines, Rates and Parameters Attachment 22ational Fleet Risk Purchase Program Guidelines (VX7) Attachment 2AVX7 Minimum Equipment Requirements and Incentives Attachment 32and VX7 Volume and Incentives Attachment 4Rental Incentives Payment Terms and Calendar Attachment 5N/A Attachment 6Onstar Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Attachment 1 GENERAL MOTORS 2012MY DAILY RENTAL PROGRAM GUIDELINES 1.PROGRAM NAME AND NUMBER: 2012 Model Year Daily Rental Program Guidelines for Daily Rental Customers (AP) Program Code:VN9 Program No. 01-12VN9AP0-1 2.PROGRAM DESCRIPTION: This program makes available to General Motors dealers and qualified daily rental customers purchase information on selected 2012 model year passenger cars and light duty trucks sold and delivered by GM dealers to qualified daily rental customers and eligible for purchase by General Motors in accordance with these guidelines. The following are not eligible for this program: - Preferred Equipment Group (P.E.G.)/Option package discounts - Van Conversions (including Hi-Cube and Step-Van) & Full Size Cargo Vans - Vehicles delivered from dealer inventory A qualified daily rental fleet customer must have a General Motors Fleet Account Number (GM FAN) to be eligible for any GM fleet incentive. 3.PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD: Program Start Date:Opening of 2012 model year ordering system Program End Date:When Dealers are notified that 2012 model year fleet orders are nolonger being accepted by General Motors In Service Period: The In Service date is the Expiration in Transit date on the invoice plus five (5) days.Refer to Tier Program Parameters (Attachment 1C) and Flat Rate Program Parameters (Attachment 1D) for minimum and maximum in-service periods applicable to individual programs.All units to be purchased by General Motors under this program must be returned and accepted by July 31, 2014.Non-returned vehicles must remain in service a minimum of six (6) months (180 days) from in-service date.GM reserves the right to audit the daily rental customer to ensure compliance with the minimum six (6) month in-service requirement.Frame, fire, stolen, embezzled and/or water damaged vehicles which are ineligible for repurchase have no minimum in-service period.Documentation on these vehicles must be retained on file for audit purposes. IMPORTANT - Acceptance of an order on any vehicle line does not constitute a commitment to build or to build within a specific time frame. All vehicles including non-returned vehicles supplied by GM under this agreement are subject to the export control laws and regulations of the United Sates (U.S.) and the daily rental customers and dealers shall comply with such laws and regulations. 4.ELIGIBLE MODELS/REQUIRED OPTIONS FOR ORDER AND DELIVERY: Eligible Models: All new and unused 2012 GM models with the required minimum factory installed equipment levels specified in the Attachment 1A - Minimum Equipment Guidelines “MEG”, and processing options ordered for qualified daily rental customers for use as daily rental vehicles and delivered by GM dealers are eligible for this program. Required Options for Order and Delivery: All orders must contain the fleet processing option VN9 and the rental customer code to be enrolled in the Tier Program.Flat Rate programs will require an additional processing option.Refer to the Flat Rate Program Guidelines, Rates and Parameters (Attachment 1D) found in the rental customer’s contract for additional processing options.Vehicles must be ordered with minimum option requirements specified in the Minimum Equipment Guidelines (Attachment 1A - “MEG”). Processing Option VN9 will provide a net invoice - less holdback.Units ordered with option VN9 receive order date price protection (PRP). Dealer must take full responsibility for including the proper processing option on all orders.Should errors occur in the ordering of vehicles, resulting in diversions or reinvoicing, the dealer may be charged an administrative fee by GM. All Orders must include the following: a. Valid GM FAN (Fleet Account Number) Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. b. Option Codes: VN9 and rental customer code c. Order Type:FDR d. Delivery Type: 020 – Daily Rental Dealer orders currently on hand or in the system that qualify for this program, and have the appropriate processing options, can be amended if they have not been released to production.This is the ordering dealer's responsibility. Units delivered to the rental customer’s drop ship sites must have the assigned rental customer code on the window label and delivery receipts must be checked to verify proper ownership of the vehicle.GM Customer Support should be contacted immediately regarding units delivered to the wrong drop ship site to determine the appropriate course of action.Units that were incorrectly delivered must not be placed into rental service.GM reserves the right to deny incentives on units in rental service that have been incorrectly delivered and accepted, or titled. 5.COMPATIBLE INCENTIVES AND ALLOWANCE PROGRAMS: Vehicles enrolled in the 2012 Model Daily Rental Purchase Program are not eligible for any other fleet/retail program, including, but not limited to, the Dealer Fleet Ordering Assistance Program (VQ), and any General Motors Dealer Rent A Car program. FLEET CUSTOMERS (GM FAN HOLDERS) YES/NO GENERAL GM MOBILITY (MOB/MOC/R8L) N SALESPERSON / SALES MGR. INCENTIVES N CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS N GM BUSINESS CARD (UDB) N CONSUMER CASH N DEALER CASH N BONUS CASH N OPTION PACKAGE DISCOUNTS N PRICING PRICE PROTECTION/BONA FIDE SOLD ORDER (PPT W/VX7) N PRICE PROTECTION/ORDER DATE (PRP) Y ORDER/DELIVERY FLEET ORDERING & ASSISTANCE (VQ1/VQ2/VQ3) N INTRANSIT INTEREST CREDIT (C4C) Y RENTAL REPURCHASE (VN9) X FLAT-RATE REPURCHASE (YT1 THROUGH YT9) Y RISK (VX7) N GM DEALER RENT-A-CAR (FKR/FKL) N GOVERNMENT PSA/PURA/BID ASSISTANCE/CE (R6D/PBP/PBS) N FLEET/COMMERCIAL NATIONAL FLEET PURCHASE PROGRAM (FVX/FPP) N RETAIL ALTERNATIVE (CNC/CNE/CSE/CSR/CWE) N SMALL FLEET APR ALTERNATIVE (XMC) N GM'S BUSINESS CUSTOMERS CHOICE N TRUCK STOCKING (TSI) N MOTOR HOME INCENTIVE (R7Y) N SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE (R6H) N RECREATIONAL VEHICLE INCENTIVE (R6J) N DEMO - LIGHT DUTY DEALER (DEM/DEE) N DEMO - LIGHT DUTY SVM (DES) N SIERRA FLEET PEG (R7F/FLS) N FLEET PREFERRED EQUIPMENT GROUPS N COMPETITIVE ASSISTANCE PROGRAMS (CAP) N Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. 6.METHOD OF PAYMENT: Repurchase payments will be issued within twenty-five (25) business days of General Motors acceptance as indicated on the General Motors Vehicle Condition Report and Acceptance Receipt Form AD006.For payment purposes, Monday through Friday are considered business days except for GM recognized holidays and days GM is closed. General Motors does not staff or process payment during the Christmas holiday or any period of time General Motors is closed. Payment processing will not resume until General Motors officially returns to work. Purchase payment is made in the form of a check to the title holder or financial institution upon receipt and clearance of proper paperwork at an approved GM turn-in site.Purchase payment will be delivered via the address shown on the title, or address information received in the form of a RAVE record, unless prior arrangements are made. The Payment Modification System (PMS) provides an effective method to redirect purchase checks to lending institutions as co-payee with the titled owner. If a lender and a daily rental customer desire co-payee/redirection, please direct requests for additional information in writing to: ACS Elizabeth Aiazzi 2900 S. Diablo Way Ph# 602-797-5120 Suite 161 Fax 602-797-6551 Tempe, Az 85282 gmincentives@acs-inc.com 7.POLICY FOR CORRECTING VEHICLE PROGRAM STATUS: Units can be moved from the tiered depreciation program to a flat rate depreciation program or vice versa if a request is submitted to GM Rental Sales before the unit is grounded in RIMS or before December 31, 2013, whichever comes first.Units may be moved upon verification and approval by General Motors.Vehicles will be invoice adjusted in BARS to reflect a change in program enrollment.BARS will electronically transmit an updated Enrollment Record to RIMS within three (3) business days acknowledging the change thoughout all GM systems.Some examples of acceptable situations are errors due to GM VOMS order editing tables and customer/dealer order entry (Note:Examples listed are not intended to be an inclusive list of acceptable reasons for change.Other reasons may also be valid). General Motors will make every effort to accommodate requests to rectify errors in program status.General Motors cannot correct program status errors outside of its control. It is the responsibility of the rental customer to identify such problems and make request on a VIN detail basis prior to entering a grounding record in RIMS.Changes will not be considered after the vehicle has a valid grounding record. Request for program change on 2012 model year vehicles must be made prior to December 31, 2013 and 15 business days prior to a valid grounding record in RIMS.No change will be considered on in-service vehicles outside of this policy. 8.GENERAL PROGRAM GUIDELINES: A. General Motors defines a rental vehicle as: a. "The bona fide rental of a vehicle involving use and payment by a customer on an hourly, daily, weekly, or monthly basis.Usage of any such vehicle(s) by a customer for a period of four (4) consecutive months or longer shall be deemed to constitute leasing, and not rental, and will make the vehicle ineligible for incentives." b. If a vehicle enrolled in the Daily Rental Purchase Program is found to be on-rent (lease) to a customer in excess of the above guideline, or if the customer consecutively rents multiple enrolled vehicles for an aggregate term of four (4) or more months, all vehicles involved in such transactions will not be considered rental and will be ineligible for incentives.General Motors may audit the rental customer to ensure compliance with this guideline. B. All eligible units must be delivered to the rental customer through a General Motors dealership or a qualified drop-ship location.Purchases or deliveries made through any other entity or individual are ineligible for payment. C. General Motors reserves the right to audit dealer records and disqualify any sales allowance in the event such sales do not meet the program guidelines.All moneys improperly paid will be charged back.Failure to comply with these guidelines may result in the dealer being disqualified for future participation in fleet programs and terminations of dealer sales and service agreement(s). D. Optional equipment and, in special circumstances, certain standard equipment can be added to and deleted from GM vehicles during the ordering and manufacturing process by retail, fleet and rental customers.It is the rental customer’s responsibility to ensure that actual vehicle content is properly disclosed to a buyer or transferee when disposing of a vehicle.Rental customers that use third party build specifications to promote the sale of their unit should be especially careful to ensure the accuracy of that data. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. E. General Motors reserves the right to cancel, amend, revise, or revoke any program at any time based on its sole business judgments.Final decisions in all matters relative to the interpretation of any rule or phase of this activity rest solely with General Motors. ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT CENTER AT 1-800-FLEET OP. Attachment 1A GM VN9 Rental Program 2012MY Minimum Equipment Guidelines (VN9 MEG) 3/21/2011 NOTE:THIS IS ATTACHMENT 1A (Min. Equip. Guidelines Referenced in Both Programs) Spec Writer - Customer Notes "All 2011 models are available with VN9 EXCEPT - Cab Chassis and HHR Panel Van.Models reflected in the VN9 file tabs have minimum equipment requirements that maybe upgraded, but not downgraded; all other models are without option restrictions." "The packages, trim levels, and equipment specified in the VN9 Minimum Equipment Specifications are the minimum standards required for repurchase rental vehicles.Rental customers have the opportunity to upgrade to higher levels of content, at their discretion:e.g. 1SC to 1SD.They may not downgrade; e.g. 1SC to 1SB.Order management files should be set up to allow for possible upgrades." I.Color Availability - All Brands: Color Availability is determined on a brand basis.Please refer to the available colors listed on each Tab of the MEG As colors "Build Out," please use all authorized remaining colors that are available.Spread the penetration of the deleted color(s) evenly over all remaining colors.Updates will not be made to the MEG during "Build Out" for color deletions. New paint colors and extra cost colors have a limited availability at start of production. II.OnStar/XM Delete Availability - All Brands: OnStar delete where available was being forced on by GM on some truck models in error.I have corrected that issue.OnStar will no longer be forced on by GM systems as of 8/23/2007.This error may have also effected units that OnStar Delete was not specifically allowed in the MEG.Effective immediately all units MUST follow min equipment guidelines.All models with OnStar STD are ineligible for OnStar Delete UNLESS specifically stated in the MEG that OnStar Delete is authorized. Please be advised should OnStar Delete be available in the GM Order Guide but not authorized in the MEG, Customers should NOT order the Delete Option.Units not following the MEG are subject to penalty under program terms.System acceptance of a delete option not expressly allowed in the MEG does not constitute approval to deviate from the MEG. The use of XM Delete follows the same rules as On Star Delete listed above. III.Package Discount Availability - All Brands: "VN9 units are EXCLUDED from ANY and ALL package discounts." IV.Safety Options - All Brands Please be advised should any delete for safety related standard features be available in the GM Order Guide andnot authorized in the MEG, Customers should NOT order the Delete Option.Units not following the MEG are subject to penalty under program terms.System acceptance of a delete option not expressly allowed in the MEG does not constitute approval to deviate from the MEG.(See OnStar Note Above For OnStar Delete) (This requirement is for ALL Repurchase & Risk Units) V.SEO Availability - All Brands: "Special Equipment Options and Special Equipment Paint (SEO Equipment) are NOT available on VN9 Repurchase Vehicles." 2epurchase Rental Minimum Equipment (VN9) Change Log Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. System Load Date Date Brand Veh/Tab Model Change Comments 3/8/2011 Chev Impala 1FL Reduced AN3 Bench Seat to 0% 3/11/2011 Buick Enclave 1XL Changed equipment group from 1XL to 1SL for 12MY 3/17/2011 Buick Regal CXL - RL4 Changed equipment group from CXL - RL4 to 1SN w/ sunroof as a required option for 12MY 4/4/2011 Chev Camaro 1EF37 & 1EH37 Changed RPO code for spare tire and wheel from N65 to ZCZ 4/14/2011 Buick Lacrosse CXL and CXS Changed equipment group from CXL & CXS to 1SR, 1SN, 1ST for 12MY 4/19/2011 Chev Impala 1FL 1FL is not available for start of production.2FL is increased to 60%. 4/19/2011 Buick Lacrosse All 12 MY Lacrosse has new packaging and PEG nomenclature 5/5/2011 Chev Equinox Removal of Q6D Wheel 5/5/2011 Cadillac CTS 1SF Sedan Removal of Q5W Wheel 5/10/2011 Cadillac CTS All Open up color GLH - Thunder Gray Metallic and make GBA - Black Raven N/A 5/11/2011 Cadillac CTS All Add PYZ Spare Tire as available 5/11/2011 GMC Yukon/Yukon XL All Removed colors 80U- Red Jewel Tintcoat and GGZ - Pure Silver Metallic Added 89U - Crystal Red Tintcoat and GAN - Quicksilver Metallic 5/12/2011 Cadillac 6DM69/6DG69 & 6DM35/6DG35 1SD Change engine code from LF1 to LFW 5/12/2011 Cadillac 6DP47/6DH47 & 6DP69/6DH69 1SF Change engine code from LLT to LFX 6/21/2011 Chevy Sonic 1JW69 Increased percentage from 20% to 25% 6/21/2011 Chevy Sonic 1Jv48 Decreased percentage from 25% to 20% 6/21/2011 Cadillac Escalade 6C10706 1SB Decreased trim 194 percentage from 60% to 0% 6/21/2011 Cadillac Escalade 6C10706 1SB Increased trim 394 percentage from 40% to 100% 7/5/2011 Chevy Impala All Change percentage split from 20% 1FL, 40% 2FL, 40% LTZ to 20% 1FL, 60% 2FL, 20% LTZ for October orders 7/22/2011 Chevy Captiva Sport All Remove XM Delete - U2J - 100% (Optional) A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. 8/2/2011 Chevy Sonic All Sunroof Constrained 8/17/2011 Buick Enclave All 80U Red Jewel changed to 89U Crystal Red A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Cadillac CTS 2012MY Repurchase Rental Minimum Equipment (VN9) Model 2 Dr Coupe RWD/AWD 4 Dr Sedan RWD/AWD 4 Dr Sedan RWD/AWD 4 Dr WAGON RWD/AWD Model Code 6DP47/6DH47 6DM69/6DG69 6DP69/6DH69 6DM35/6DG35 Equipment Group 1SF 1SD 1SF 1SD Volume % of Total “***” “***” “***” “***” Standard Equipment PREFORMANCE LUXURY PREFORMANCE LUXURY Engine Engine 3.6L V6 - LFX Engine 3.0L V6 - LFW Engine 3.6L V6 - LFX Engine 3.0L V6 - LFW Transmission Transmission, MX0/MX7 Transmission, MX0/MX7 Transmission, MX0/MX7 Transmission, MX0/MX7 Air Conditioning Air Cond. Auto Dual Zone Air Cond. Auto Dual Zone Air Cond. Auto Dual Zone Air Cond. Auto Dual Zone Air Conditioning, Rear Steering Power Steering Power Steering Power Steering Power Steering Brakes Pwr Brakes w/ 4Whl Disc & ABS Pwr Brakes w/ 4Whl Disc & ABS Pwr Brakes w/ 4Whl Disc & ABS Pwr Brakes w/ 4Whl Disc & ABS Windows Power Windows Power Windows Power Windows Power Windows Door Locks Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Cruise Control Cruise Control Cruise Control Cruise Control Cruise Control Tilt Wheel Tilt Steering Wheel Tilt Steering Wheel Tilt Steering Wheel Tilt Steering Wheel Seats Seat, 10-Way Power Driver Seat, 10-Way Power Driver Seat, 10-Way Power Driver Seat, 10-Way Power Driver Rear Defogger Rear Defogger Rear Defogger Rear Defogger Rear Defogger Radio Radio AM/FM/CD/DVD - U2S Radio AM/FM/CD - U2R Radio AM/FM/CD/DVD - U2S Radio AM/FM/CD - U2R Wheels Wheels, 17" aluminum - RUK Wheels, 17" aluminum - Q5W Wheels, 17" aluminum - Q5W Floor Mats Floor Mats Floor Mats Floor Mats Floor Mats Seat Trim/Style Seat, Leather Bucket - AQ9 Seat, Leather Bucket - AQ9 Seat, Leather Bucket - AQ9 Seat, Leather Bucket - AQ9 Air Bags Dual Front & Side - AY0 Dual Front & Side - AY0 Dual Front & Side - AY0 Dual Front & Side - AY0 Other See PDW Luxury Level One Pkg - Y40 See PDW Luxury Level One Pkg - Y40 NAV/AM/FM/RDS/MP3/CD/DVD - 10 Speaker (UAV) Seating Package - Y44 Seating Package - Y44 Seating Package - Y44 Seating Package - Y44 Performance Pkg - Y42 Other XM XM XM XM Other OnStar OnStar OnStar OnStar Other Tire Inflation Kit Only - No Spare Available/PYZ Spare Tire Tire Inflation Kit - No Spare - SGC/PYZ Spare Tire Tire Inflation Kit - No Spare - SGC/PYZ Spare Tire Tire Inflation Kit - No Spare - SGC/PYZ Spare Tire Required Options - 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 2 Dr Coupe RWD/AWD 4 Dr Sedan RWD/AWD 4 Dr Sedan RWD/AWD 4 Dr WAGON RWD/AWD Performance Package, 18" (45.7 cm) All-Season Tire, includes (T4F) HID headlamps, (T3U) fog lamps, (RT5) 18" x 8.5" (45.7 cm x 21.6 cm) aluminum wheels with premium multi-coat painted finish, (QKE) P235/50R18 V-rated all-season blackwall tires, and (FE2) sport suspension. Performance Package, 18" (45.7 cm) All-Season Tire, includes (T4F) HID headlamps, (T3U) fog lamps, (RT5) 18" x 8.5" (45.7 cm x 21.6 cm) aluminum wheels with premium multi-coat painted finish, (QKE) P235/50R18 V-rated all-season blackwall tires, and (FE2) sport suspension. Sunroof - C3U Required Options 0% - 100% Sunroof - CBF - 60% Sunroof - C3U - 60% Sunroof - C3U - 60% Nav - UAV10% Nav - UAV - 10% Excluded Options - 0% Color GBA Color GBA Color GBA Color GBA Manual Transmission - MN6 Manual Transmission - MN6 Manual Transmission - MN6 Manual Transmission - MN6 Trim Colors AFM, AFN Exterior Colors GBA - Black Raven NA NA NA NA GBE - Crystal Red Tintcoat * 30% 20% 20% 20% GBN - White Diamond Tricoat * 30% 25% 25% 25% GLH - Thunder Gray ChromaFlair * 20% 20% 20% 20% GIM - Vanilla Latte NA 20% 20% 20% GLK - Black Diamond - NEW 20% 15% 15% 15% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 2 Dr Coupe RWD/AWD 4 Dr Sedan RWD/AWD 4 Dr Sedan RWD/AWD 4 Dr WAGON RWD/AWD TOTAL 100% 100% 100% 100% Interior Colors AFC - Ebony/Ebony 40% 20% 20% 20% AFD - Light Titanium/Ebony 20% 40% 40% 40% AFE - Cocoa/Cashmere 40% 40% 40% 40% TOTAL 100% 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Cadillac Escalade 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Utility 2WD Model Code 6C10706 Equipment Group 1SB Volume % of Total “***” Standard Equipment LUXURY Engine Engine Vortec 6200 V8 - L92 Transmission Transmission, Automatic Air Conditioning Air Conditioning, Auto Tri-Zone Air Conditioning, Rear Air Conditioning, Rear Aux. Steering Power Steering Brakes Brakes, Power 4Whl Disc w/ ABS Windows Power Windows Door Locks Pwr Locks w/Keyless Ent. Cruise Control Cruise Control Tilt Wheel Tilt Steering Wheel Seats Seat, 14 Way Power Driver/Pass Rear Defogger Rear Defogger Radio Navigation - U3R Wheels Wheels, 22" aluminum - P56 Floor Mats Floor mats Seat Trim/Style Seat, Leather Bucket - AN3 Air Bags Dual Front & Side Other StabiliTrak Other Mirrors, Pwr OSRV Other Rear Park Assist Other Power Adj Pedals Other Assist Steps - BVU Other Remote Vehicle Starter Other Bluetooth Interface - UPF 3 Pass 3rd Row Seat - AS3 Sunroof - CF5 Other XM Other OnStar Required Options - 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility 2WD Model Code 6C10706 Equipment Group 1SB Volume % of Total “***” Rear Entertain. System - U42 Required Options 0% - 100% Excluded Options - 0% Color 51U Color GGW Exterior Colors 41U - Black Raven 30% 51U - Gold Mist NA 98U - White Diamond Tricoat * 30% GGW - Galaxy Gray N/A GHA - Mocha Steel Metallic 10% GAN - Radiant Silver Metallic - NEW * 20% Crystal Red Tint Coat - NEW 10% TOTAL 100% Interior Colors 194 - Ebony w/ Ebony Accents N/A% 394 - Cashmere w/ Cocoa Accents 100% 415 - Cocoa / Light Linen NA TOTAL 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Cadillac SRX 2012MY Repurchase Rental Minimum Equipment (VN9) Model FWD AWD Model Code 6NG26 6NL26 Equipment Group 1SB 1SB Volume % of Total “***” “***” Standard Equipment LUXURY LUXURY Engine Engine 3.6L V6 - LFX Engine 3.6L V6 - LFX Transmission 6-Speed Transmission, MH2 6-Speed Transmission, MH4 Air Conditioning Air Cond. Auto Dual Zone Air Cond. Auto Dual Zone Air Conditioning, Rear Airbags Dual Front & Side Air Bag - AY0 Dual Front & Side Air Bag - AY0 Steering Power Steering Power Steering Brakes Pwr Brakes w/ 4Whl Disc & ABS Pwr Brakes w/ 4Whl Disc & ABS Windows Power Windows Power Windows Door Locks Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Cruise Control Cruise Control Cruise Control Tilt Wheel Tilt Steering Wheel Tilt Steering Wheel Seats Seat, 8-Way Power Driver Seat, 8-Way Power Driver Rear Defogger Rear Defogger Rear Defogger Radio Radio AM/FM/CD/XM/MP3 - UYE Radio AM/FM/CD/XM/MP3 - UYE Wheels Wheels, 18" aluminum - QF8 Wheels, 18" aluminum - QF8 Floor Mats Floor Mats Floor Mats Seat Trim/Style Seat, Leather Bucket - AQ9 Seat, Leather Bucket - AQ9 Other StabiliTrak StabiliTrak Other Adaptive Remote Start - BTV Adaptive Remote Start - BTV Other Lift Gate - Rear Power Lift Gate - Rear Power Other Sunroof - C3U Sunroof - C3U Other Heated Seats - KA1 Heated Seats - KA1 Other XM Radio XM Radio Other Bluetooth Bluetooth Other OnStar OnStar Required Options - 100% Required Options 0% - 100% Audio Sys w/ Navigation - Incl Rear Camera (UVC) and Bose 5.1 Surround Sound (UQS) - UYS - 10% Audio Sys w/ Navigation - Incl Rear Camera (UVC) and Bose 5.1 Surround Sound (UQS) - UYS - 10% Excluded Options - 0% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model FWD AWD Model Code 6NG26 6NL26 Equipment Group 1SB 1SB Volume % of Total “***” “***” Color GBV Color GBV Color GBA Color GBA Exterior Colors GAN - Radiant Silver 20% 20% GAO - Gold Mist NA NA GTS - Xenon Blue NA NA GAR - Black Ice - NEW * 20% 20% GBA - Black Raven NA NA GBE - Crystal Red Tintcoat * 20% 20% GBR - Platinum Ice Tricoat * 25% 25% GBV - Gray Flannel NA NA GHA - Magna Steel - NEW 15% 15% TOTAL 100% 100% Interior Colors AFA/AFC - Ebony/Titanium 25% 25% AFB/AFD - Titanium/Ebony 25% 25% AFE - Shale/Ebony 25% 25% AFF - Shale/Brownstone 25% 25% TOTAL 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Chevrolet Sonic 2epurchase Rental Minimum Equipment (VN9) Model 4 Dr Sedan LT 4 Dr Sedan LTZ 5 Dr Sedan LT 5 Dr Sedan LTZ Model Code 1JV69 1JW69 1JV48 1JW48 Equipment Group 2LT 2LZ 2LT 2LZ Volume % of Total “***” “***” “***” “***” Standard Equipment Engine Engine 1.8L L4 - LUW Engine 1.8L L4 - LUW Engine 1.8L L4 - LUW Engine 1.8L L4 - LUW Transmission Transmission, Automatic - MH9 Transmission, Automatic - MH9 Transmission, Automatic - MH9 Transmission, Automatic - MH9 Air Conditioning Air Conditioning Air Conditioning Air Conditioning Air Conditioning Steering Power Steering Power Steering Power Steering Power Steering Brakes Power ABS Brakes Power ABS Brakes Power ABS Brakes Power ABS Brakes Windows Power Windows - AXG Power Windows - AXG Power Windows - AXG Power Windows - AXG Door Locks Power Locks - AU3 Power Locks - AU3 Power Locks - AU3 Power Locks - AU3 Cruise Control Cruise Control - K34 Cruise Control - K34 Tilt Wheel Tilt/Telescoping Steering Wheel Tilt/Telescoping Steering Wheel Tilt/Telescoping Steering Wheel Tilt/Telescoping Steering Wheel Seats Manual Manual Manual Manual Rear Defogger Rear Defogger Rear Defogger Rear Defogger Rear Defogger Radio Radio AM/FM/XM/CD - US8 Radio AM/FM/CD/XM/USB - UH7 Radio AM/FM/XM/CD - US8 Radio AM/FM/CD/XM/USB - UH7 Other Wheels, 15" painted alloy Wheels, 17" painted alloy Wheels, 15" painted alloy Wheels, 17" painted alloy Other Seat, Cloth Bucket Seat, Heated Leatherette Bucket Seat, Cloth Bucket Seat, Heated Leatherette Bucket Other OnStar - UE1 OnStar - UE1 OnStar - UE1 OnStar - UE1 Other Remote Keyless Entry Remote Keyless Entry Remote Keyless Entry Remote Keyless Entry Other XM U2K XM U2K XM U2K XM U2K Other Floor Mats - B37 Floor Mats - B37 Floor Mats - B37 Floor Mats - B37 Other Bluetooth for Phone Bluetooth for Phone Other Steering Wheel Controls Steering Wheel Controls Other Remote Start - BTV Rear Spoiler Rear Spoiler Other Leather Steering Wheel Leather Steering Wheel Other Remote Start - BTV Required Options - 100% Front License Plate bracket - VKD Front License Plate bracket - VKD Front License Plate bracket - VKD Front License Plate bracket - VKD A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Sedan LT 4 Dr Sedan LTZ 5 Dr Sedan LT 5 Dr Sedan LTZ Model Code 1JV69 1JW69 1JV48 1JW48 Equipment Group 2LT 2LZ 2LT 2LZ Volume % of Total “***” “***” “***” “***” Required Options 0% - 100% 16" alloy wheels and foglamps - PDV - 50% 16" alloy wheels and foglamps - PDV - 50% OnStar Delete - UE0 - 20% OnStar Delete - UE0 - 20% Connectivity and Cruise Package:Cruise Ctl (K34), remote start ,USB, BT - UH7 radio - 80%* Connectivity and Cruise Package:Cruise Ctl (K34), remote start ,USB, BT - UH7 radio - 80%* * not available with UE0 OnStar Delete Sunroof CF5 50% * not available with UE0 OnStar Delete Sunroof CF5 50% Excluded Options - 0% Exterior Colors Silver Ice Metallic GAN 25% 25% 25% 25% Summit White GAZ 25% 25% 25% 25% Black GBA 25% 25% 20% 20% Crystal Red Metallic Tintcoat2 (Extra Cost) GBE 15% 15% 10% 10% Victory Red GCN 5% 5% 10% 10% Inferno Orange Metallic (Extra Cost) GCR 5% 5% 10% 10% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Sedan LT 4 Dr Sedan LTZ 5 Dr Sedan LT 5 Dr Sedan LTZ Model Code 1JV69 1JW69 1JV48 1JW48 Equipment Group 2LT 2LZ 2LT 2LZ Volume % of Total “***” “***” “***” “***” TOTAL 100% 100% 100% 100% Interior Colors ABYJet Black w/ DarK TITANIUM Cloth 50% NA 50% NA ACB- BRICK Cloth NA NA NA NA ACCDarK TITANIUM with Very Dark Pewter Cloth 50% NA 50% NA ACI Jet Black w/ DarK TITANIUM Heated Leatherette NA 45% NA 45% ADN - Brick Heated Leatherette NA 10% NA 10% ADP Dark TITANIUM with Very Dark Pewter Heated Leatherette NA 45% NA 45% TOTAL 100% 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Chevrolet Sonic 2epurchase Rental Minimum Equipment (VN9) Model 4 Dr Sedan LT 4 Dr Sedan LTZ 5 Dr Sedan LT 5 Dr Sedan LTZ Model Code 1JV69 1JW69 1JV48 1JW48 Equipment Group 2LT 2LZ 2LT 2LZ Volume % of Total “***” “***” “***” “***” Standard Equipment Engine Engine 1.8L L4 - LUW Engine 1.8L L4 - LUW Engine 1.8L L4 - LUW Engine 1.8L L4 - LUW Transmission Transmission, Automatic - MH9 Transmission, Automatic - MH9 Transmission, Automatic - MH9 Transmission, Automatic - MH9 Air Conditioning Air Conditioning Air Conditioning Air Conditioning Air Conditioning Steering Power Steering Power Steering Power Steering Power Steering Brakes Power ABS Brakes Power ABS Brakes Power ABS Brakes Power ABS Brakes Windows Power Windows - AXG Power Windows - AXG Power Windows - AXG Power Windows - AXG Door Locks Power Locks - AU3 Power Locks - AU3 Power Locks - AU3 Power Locks - AU3 Cruise Control Cruise Control - K34 Cruise Control - K34 Tilt Wheel Tilt/Telescoping Steering Wheel Tilt/Telescoping Steering Wheel Tilt/Telescoping Steering Wheel Tilt/Telescoping Steering Wheel Seats Manual Manual Manual Manual Rear Defogger Rear Defogger Rear Defogger Rear Defogger Rear Defogger Radio Radio AM/FM/XM/CD - US8 Radio AM/FM/CD/XM/USB - UH7 Radio AM/FM/XM/CD - US8 Radio AM/FM/CD/XM/USB - UH7 Other Wheels, 15" painted alloy Wheels, 17" painted alloy Wheels, 15" painted alloy Wheels, 17" painted alloy Other Seat, Cloth Bucket Seat, Heated Leatherette Bucket Seat, Cloth Bucket Seat, Heated Leatherette Bucket Other OnStar - UE1 OnStar - UE1 OnStar - UE1 OnStar - UE1 Other Remote Keyless Entry Remote Keyless Entry Remote Keyless Entry Remote Keyless Entry Other XM U2K XM U2K XM U2K XM U2K Other Floor Mats - B37 Floor Mats - B37 Floor Mats - B37 Floor Mats - B37 Other Bluetooth for Phone Bluetooth for Phone Other Steering Wheel Controls Steering Wheel Controls Other Remote Start - BTV Rear Spoiler Rear Spoiler Other Leather Steering Wheel Leather Steering Wheel Other Remote Start - BTV Front License Plate bracket - VKD Front License Plate bracket - VKD Front License Plate bracket - VKD Front License Plate bracket - VKD Required Options - 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Sedan LT 4 Dr Sedan LTZ 5 Dr Sedan LT 5 Dr Sedan LTZ Model Code 1JV69 1JW69 1JV48 1JW48 Equipment Group 2LT 2LZ 2LT 2LZ Volume % of Total “***” “***” “***” “***” Required Options 0% - 100% 16" alloy wheels and foglamps - PDV - 50% 16" alloy wheels and foglamps - PDV - 50% OnStar Delete - UE0 - 20% OnStar Delete - UE0 - 20% Connectivity and Cruise Package:Cruise Ctl (K34), remote start ,USB, BT - UH7 radio - 80%* Connectivity and Cruise Package:Cruise Ctl (K34), remote start ,USB, BT - UH7 radio - 80%* * not available with UE0 OnStar Delete * not available with UE0 OnStar Delete Excluded Options - 0% Sunroof CF5 0% Sunroof CF5 0% Exterior Colors Silver Ice Metallic GAN 25% 25% 25% 25% Summit White GAZ 25% 25% 25% 25% Black GBA 25% 25% 20% 20% Crystal Red Metallic Tintcoat2 (Extra Cost) GBE 15% 15% 10% 10% Victory Red GCN 5% 5% 10% 10% Inferno Orange Metallic (Extra Cost) GCR 5% 5% 10% 10% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Sedan LT 4 Dr Sedan LTZ 5 Dr Sedan LT 5 Dr Sedan LTZ Model Code 1JV69 1JW69 1JV48 1JW48 Equipment Group 2LT 2LZ 2LT 2LZ Volume % of Total “***” “***” “***” “***” TOTAL 100% 100% 100% 100% Interior Colors ABYJet Black w/ DarK TITANIUM Cloth 50% NA 50% NA ACB- BRICK Cloth NA NA NA NA ACCDarK TITANIUM with Very Dark Pewter Cloth 50% NA 50% NA ACI Jet Black w/ DarK TITANIUM Heated Leatherette NA 45% NA 45% ADN - Brick Heated Leatherette NA 10% NA 10% ADP Dark TITANIUM with Very Dark Pewter Heated Leatherette NA 45% NA 45% TOTAL 100% 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Chevrolet Camaro 2012MY Repurchase Rental Minimum Equipment (VN9) Model Model Code 1EF37 1EH37 1ET37 Equipment Group 1LT 2LT 2SS Volume % of Total “***” “***” “***” Standard Equipment Engine Engine 3.6L (V6) - LLT Engine 3.6L (V6) - LLT Engine 6.2L (V8) - LS3 Transmission 6 Spd Manual - MN6 6 Spd Manual - MN6 6 Spd Manual - MN6 Brakes 4 - Wheel Disc Antilock 4 - Wheel Disc Antilock 4 - Wheel Disc Antilock Steering Power Steering Power Steering Power Steering Airbags Dual Front & Side Air Bag - AY0 Dual Front & Side Air Bag - AY0 Dual Front & Side Air Bag - AY0 Air Conditioning Single-zone Manual - C67 Single-zone Manual - C67 Single-zone Manual - C67 Radio Radio AM/FM/CD/MP3 - UYE Radio AM/FM/CD/MP3 - UYE Radio AM/FM/CD/MP3 - UYE XM Radio XM - U2K XM - U2K XM - U2K Bluetooth for phone Available Only w/SRJ Bluetooth - UPF Bluetooth - UPF Cruise Control STD STD STD Door Locks Power Programmable Power Programmable Power Programmable Rear Defogger STD STD STD Floor Mats STD - front STD - front STD - front OnStar OnStar - UE1 OnStar - UE1 OnStar - UE1 Seats Adjuster Driver 6 Way Power - AAM Driver 6 Way Power - AAM Driver 6 Way Power - AAM Seats Trim/Style Seat, Sport Bucket (Cloth) - AE4 Seat, Sport Bucket (Leather) - AE4 Seat, Sport Bucket (Leather) - AE4 Seats Heated NA Included - KA1 Included - KA1 Steering Column Manual rake and telescopic Manual rake and telescopic Manual rake and telescopic Windows Power Power Power Spoiler, rear Available Only w/WRS Available Only w/WRS STD Wheels Wheels, 18" Painted Aluminum - PZ3 Wheels, 19" Painted Aluminum - PZ5 Wheels, 20" Painted Aluminum - Q9K Stabilitrak STD STD STD Open Heads Up Display - UVC Heads Up Display - UVC ***See Order Guide For Complete Detail*** Required Options - 100% Transmission, Automatic - MX0 Transmission, Automatic - MX0 Transmission, Automatic - MX0 ZCZ - Spare Tire and Wheel ZCZ - Spare Tire and Wheel SGC - Spare Tire and Wheel Not Desired Engine 6.2L (V8) - L99 Required Options 0% - 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model Model Code 1EF37 1EH37 1ET37 Equipment Group 1LT 2LT 2SS Volume % of Total “***” “***” “***” Wheels, 19" Bright Aluminum - Q9B - 50% Wheels, 19" Bright Aluminum - Q9B - 50% Wheels, 20" Polished Aluminum - Q9J - 50% Sunroof - CF5 - 50% Sunroof - CF5 - 50% Sunroof - CF5 - 50% RS Exterior Pkg (WRS) - 33% RS Exterior Pkg (WRS) - 40% RS Exterior Pkg (WRS) - 100% Excluded Options - 0% Color GAQ Color GAQ Color GAQ Color GAZ Color GAZ Color GAZ Color GBV Color GBV Color GBV Exterior Colors GAN - Silver Ice Metallic 15% 20% 15% GAP - Imperial Blue Metallic 10% 10% 10% GAQ - Red Jewel Tintcoat * NA NA NA GAZ - Summit White NA NA NA GBA - Black 15% 15% 15% GBV - Cyber Gray Metallic NA NA NA GCN - Victory Red 20% 20% 20% GCO - Rally Yellow 25% 25% 25% GCR - Inferno Orange Metallic * 15% 15% 15% TOTAL 100% 105% 100% Interior Colors AFC/AFF/AFM - Back 50% 50% 50% AFE/AFH/AFO - Beige 0% 0% 0% AFD/AFG/AFN - Gray 50% 50% 50% AFI/AAY - Inferno Orange NA 0% 0% TOTAL 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Chevrolet Camaro Convertible (Restricted Product) - RESTRICTED 2epurchase Rental Minimum Equipment (VN9) Model Model Code 1EF67 1EH67 1ET67 Equipment Group 1LT 2LT 2SS Volume % of Total “***” “***” “***” Standard Equipment Engine Engine 3.6L (V6) - LLT Engine 3.6L (V6) - LLT Engine 6.2L (V8) - LS3 Transmission 6 Spd Manual - MN6 6 Spd Manual - MN6 6 Spd Manual - MN6 Brakes 4 - Wheel Disc Antilock 4 - Wheel Disc Antilock 4 - Wheel Disc Antilock Steering Power Steering Power Steering Power Steering Airbags Dual Front & Side Air Bag - AY0 Dual Front & Side Air Bag - AY0 Dual Front & Side Air Bag - AY0 Air Conditioning Single-zone Manual - C67 Single-zone Manual - C67 Single-zone Manual - C67 Radio Radio AM/FM/CD/MP3 - UYE Radio AM/FM/CD/MP3 - UYE Radio AM/FM/CD/MP3 - UYE XM Radio XM - U2K XM - U2K XM - U2K Bluetooth for phone Available Only w/SRJ Bluetooth - UPF Bluetooth - UPF Cruise Control STD STD STD Door Locks Power Programmable Power Programmable Power Programmable Rear Defogger STD STD STD Floor Mats STD - front STD - front STD - front OnStar OnStar - UE1 OnStar - UE1 OnStar - UE1 Seats Adjuster Driver 6 Way Power - AAM Driver 6 Way Power - AAM Driver 6 Way Power - AAM Seats Trim/Style Seat, Sport Bucket (Cloth) - AE4 Seat, Sport Bucket (Leather) - AE4 Seat, Sport Bucket (Leather) - AE4 Seats Heated NA Included - KA1 Included - KA1 Steering Column Manual rake and telescopic Manual rake and telescopic Manual rake and telescopic Windows Power Power Power Spoiler, rear Available Only w/WRS Available Only w/WRS STD Wheels Wheels, 18" Painted Aluminum - RQH Wheels, 19" Painted Aluminum - RVB Wheels, 20" Painted Aluminum - R3Z Stabilitrak STD STD STD Open Heads Up Display - UVC Heads Up Display - UVC ***See Order Guide For Complete Detail*** Required Options - 100% Transmission, Automatic - MX0 Transmission, Automatic - MX0 Transmission, Automatic - MX0 SGC - Spare Tire and Wheel Not Desired Engine 6.2L (V8) - L99 Required Options 0% - 100% N65 - Spare Tire and Wheel - 50% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model Model Code 1EF67 1EH67 1ET67 Equipment Group 1LT 2LT 2SS Volume % of Total “***” “***” “***” Wheels, 19" Bright Aluminum - RVD - 50% Wheels, 19" Bright Aluminum - RVD - 30% Wheels, 20" Polished Aluminum -R40 - 50% RS Package - 70% N65 - Spare Tire and Wheel - 50% Excluded Options - 0% Color GAQ Color GAQ Color GAQ Color GAZ Color GAZ Color GAZ Color GBV Color GBV Color GBV Exterior Colors GAN - Silver Ice Metallic 15% 15% 15% GAP - Imperial Blue Metallic 10% 10% 10% GAQ - Red Jewel Tintcoat * NA NA NA GAZ - Summit White NA NA NA GBA - Black 10% 10% 10% GBV - Cyber Gray Metallic NA NA NA GCN - Victory Red 20% 20% 20% GCO - Rally Yellow 25% 25% 25% GCR - Inferno Orange Metallic * 20% 20% 20% TOTAL 100% 100% 100% Interior Colors AFC/AFF/AFM - Back 50% 50% 50% AFE/AFH/AFO - Beige 0% 0% 0% AFD/AFG/AFN - Gray 50% 50% 50% AFI/AAY - Inferno Orange NA 0% 0% TOTAL 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Chevrolet Corvette 2012MY Repurchase Rental Minimum Equipment (VN9) Model Coupe Convertible Model Code 1YY07 1YY67 Equipment Group 3LT 3LT Volume % of Total “***” “***” Standard Equipment Engine Engine, V8 SFI - LS3 Engine, V8 SFI - LS3 Transmission Transmission, 6-spd manual - MN6 Transmission, 6-spd manual - MN6 Air Conditioning Air Conditioning, dual zone Air Conditioning, dual zone Steering Power Steering Power Steering Brakes Brakes, Power 4Whl Disc w/ ABS Brakes, Power 4Whl Disc w/ ABS Windows Power Windows Power Windows Door Locks Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Cruise Control Cruise Control Cruise Control Tilt Wheel Power Telescopic Tilt Steering Wheel Power Telescopic Tilt Steering Wheel Seats Seat, 6 Way Power Driver/Pass Seat, 6 Way Power Driver/Pass Rear Defogger Rear Defogger Rear Defogger Roof Roof Panel - CF7 Convertible Top - CM7 Radio AM/FM/6CD-US9 AM/FM/6CD-US9 Wheels 18" Wheels, 5-spoke, painted alum-QG6 18" Wheels, 5-spoke, painted alum-QG6 Floor Mats Floor mats - B34 Floor mats - B34 Seat Trim/Style Sport Bucket, Leather - AQ9 Sport Bucket, Leather - AQ9 Other Head-Up Display-UV6 Head-Up Display-UV6 Other Heated Seats-KA1 Heated Seats-KA1 Other Steering Wheel Controls-UK3 Steering Wheel Controls-UK3 Other XM XM Other OnStar OnStar Required Options - 100% UE0/U2J - Not Available Transmission, 6-spd paddle shift w/automatic modes - MYC Transmission, 6-spd paddle shift w/automatic modes - MYC 18" Wheels, 5-spoke, Chrome Alum - QX3 18" Wheels, 5-spoke, Chrome Alum - QX3 Required Options 0% - 100% Dual Mode Performance Exhaust - NPP - 60% Dual Mode Performance Exhaust - NPP - 60% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model Coupe Convertible Model Code 1YY07 1YY67 Equipment Group 3LT 3LT Volume % of Total “***” “***” Excluded Options - 0% Color 57U Color 57U Color 85U Color 85U Color 89U Color 89U Exterior Colors 10U - Arctic White 10% 10% 17U - Blade Silver Metallic 20% 20% 41U - Black 15% 15% 45U - Velocity Yellow 20% 20% 57U - Cyber Gray Metallic NA NA 70U -Red 35% 35% 85U - Jetstream Blue Metallic NA NA 89U - Crystal Red Metallic * NA NA 100% 100% Interior Colors 023/026 - Red NA NA 193 - Ebony 35% 35% 313/316 - Cashmere 30% 30% 843/846 - Titanium Gray 35% 35% TOTAL 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Chevrolet Cruze 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Sedan 1FL 4 Dr Sedan 2LT 4 Dr Sedan 1LZ Model Code 1PX69 1PX69 1PW69 Equipment Group 1FL 2LT LTZ Volume % of Total “***” “***” “***” Standard Equipment Engine ECOTEC Turbo 1.4L - LUJ ECOTEC Turbo 1.4L - LUJ ECOTEC Turbo 1.4L - LUJ Transmission 6-Spd Automatic - MH8 Transmission,6-Spd. Auto - MH8 Transmission,6-Spd. Auto - MH8 Air Conditioning Air Conditioning Air Conditioning Air Conditioning Air Conditioning, Rear Airbags Front, Front and Rear Side Impact and Roof Rail - AYF Front, Front and Rear Side Impact and Roof Rail - AYF Front, Front and Rear Side Impact and Roof Rail - AYF Airbags Front Knee Front Knee Front Knee Steering Power Steering Power Steering Power Steering Brakes Power Brakes Power Brakes w/ ABS Power Brakes Windows Power Windows Power Windows Power Windows Door Locks Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Cruise Control Cruise Control Cruise Control Tilt Wheel Tilt Steering Wheel Tilt Steering Wheel Tilt Steering Wheel Seats Manual Power Power Rear Defogger Rear Defogger Rear Defogger Rear Defogger Radio Radio AM/FM/CD/MP3 - UYE Radio AM/FM/CD/MP3 - UYE Radio AM/FM/CD/MP3 - UYE Wheels Wheels, 16" Alloy - WR6 Wheels, 17" 5 Spoke Alloy - RBU Wheels, 18" Alloy - PZV Floor Mats Floor Mats Floor Mats Seat Trim/Style Seat, Cloth Bucket Seat, Heated Leather Bucket - KA1 Seat, Heated Leather Bucket - KA1 Other Tire Inflation Kit - No Spare Compact Spare - RU5 Compact Spare - RU5 Other XM XM Other OnStar OnStar Required Options - 100% Compact Spare - RU5 STD STD Cruise Control - K34 STD STD Floor Mats -B34 STD STD XM Delete - U2J Required Options 0% - 100% CF5 Sunroof - 35% CF5 Sunroof - 50% PDZ Appearance Pkg. - 35% PDZ Appearance Pkg. - 50% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Sedan 1FL 4 Dr Sedan 2LT 4 Dr Sedan 1LZ Model Code 1PX69 1PX69 1PW69 Equipment Group 1FL 2LT LTZ Volume % of Total “***” “***” “***” Excluded Options - 0% Color GTS Color GTS Color GTS Color GGT Color GGT Color GGT Exterior Colors GAN - Silver Ice Metallic 25% 15% 15% GAO - Gold Mist Metallic 10% 10% 10% GAP - Imperial Blue Metallic NA NA NA GAR - Black Granite Metallic 10% 25% 25% GBE - Crystal Red Tintcoat 25% 20% 25% GAZ - Summit White 20% 10% 10% GGW - Taupe Grey Metallic * 10% 10% 10% GLF - Ice Blue Metallic NA NA NA GCN - Victory Red(Requires PDZ) N/A 10% 5% GGT - Autumn Metallic N/A N/A N/A TOTAL 100% 100% 100% Interior Colors AFF - Jet Black Cloth 60% NA AFC - Jet Black/Medium Titanium Cloth 30% AFG - Jet Black/Sport Red Cloth 10% AFK - Cocoa/Light Neutral Leather 30% AFO - Jet Black Leather 35% ACB - Cocoa/Light Neutral Leather w/PDZ ACC - Jet Black Leather w/ PDZ 35% AAY - Coco/Light Neutral Leather 60% AAW - Jet Black Leather 40% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Sedan 1FL 4 Dr Sedan 2LT 4 Dr Sedan 1LZ Model Code 1PX69 1PX69 1PW69 Equipment Group 1FL 2LT LTZ Volume % of Total “***” “***” “***” TOTAL 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Chevrolet Equinox 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Utility FWD 4 Dr Utility FWD 4 Dr Utility AWD 4 Dr Utility AWD 4 Dr Utility AWD Model Code 1LH26 1LH26 1LK26 1LK26 1LM26 Equipment Group 1LT 2LT 1LT 2LT 1LZ Volume % of Total “***” “***” “***” “***” “***” Standard Equipment Engine Engine 2.4 L - LAF Engine 2.4 L - LAF Engine 2.4 L - LAF Engine 2.4 L - LAF Engine 2.4 L - LAF Transmission 6-Speed Automatic 6-Speed Automatic 6-Speed Automatic 6-Speed Automatic 6-Speed Automatic Air Conditioning Air Conditioning Auto HVAC Air Conditioning Auto HVAC Auto HVAC Air Conditioning, Rear Steering Variable Electric Power Steering Variable Electric Power Steering Variable Electric Power Steering Variable Electric Power Steering Variable Electric Power Steering Brakes Brakes, Power 4Whl Disc w/ ABS Brakes, Power 4Whl Disc w/ ABS Brakes, Power 4Whl Disc w/ ABS Brakes, Power 4Whl Disc w/ ABS Brakes, Power 4Whl Disc w/ ABS Windows Power w/ Express Down on all doors Power w/ Express Down on all doors Power w/ Express Down on all doors Power w/ Express Down on all doors Power w/ Express Down on all doors Door Locks Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Cruise Control Cruise Control Cruise Control Cruise Control Cruise Control Cruise Control Tilt & Telescoping Wheel Tilt/Telescoping Steering Wheel Tilt/Telescoping Steering Wheel Tilt/Telescoping Steering Wheel Tilt/Telescoping Steering Wheel Tilt/Telescoping Steering Wheel Seats Manual Driver w/power Hgt & Lumbar Seat, 8-Way Power Driver Manual Driver w/power Hgt & Lumbar Seat, 8-Way Power Driver Seat, 8-Way Power Driver Rear Defogger Rear Defogger Rear Defogger Rear Defogger Rear Defogger Rear Defogger Radio Radio AM/FM/XM/CD/MP3 - UYE Radio AM/FM/XM/CD/MP3 - UYE Radio AM/FM/XM/CD/MP3 - UYE Radio AM/FM/XM/CD/MP3 - UYE Radio AM/FM/XM/CD/MP3 - UYE Wheels Wheels, 17" aluminum - RSB Wheels, 17" aluminum - RSB Wheels, 17" aluminum - RSB Wheels, 17" aluminum - RSB Wheels, 17" aluminum - RSB Floor Mats Floor Mats Floor Mats Floor Mats Floor Mats Floor Mats Seat Trim/Style Seat, Cloth Bucket Heated Seat, Cloth Bucket Seat, Cloth Bucket Heated Seat, Cloth Bucket Heated Seat, Bucket Airbags Frt Side and Frt/RR Head Curtain Frt Side and Frt/RR Head Curtain Frt Side and Frt/RR Head Curtain Frt Side and Frt/RR Head Curtain Frt Side and Frt/RR Head Curtain A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility FWD 4 Dr Utility FWD 4 Dr Utility AWD 4 Dr Utility AWD 4 Dr Utility AWD Model Code 1LH26 1LH26 1LK26 1LK26 1LM26 Equipment Group 1LT 2LT 1LT 2LT 1LZ Volume % of Total “***” “***” “***” “***” “***” Other Perforated Leather Seating - Included and only available with (AFL), (AFM), or (AFN) - EAL Other StabiliTrak StabiliTrak StabiliTrak StabiliTrak StabiliTrak Other OnStar OnStar OnStar OnStar OnStar Other XM XM XM XM XM Other Bluetooth Bluetooth Bluetooth Bluetooth Bluetooth Required Options - 100% Perforated Leather Seating - Included and only available with (AFL), (AFM), or (AFN) - EAL Perforated Leather Seating - Included and only available with (AFL), (AFM), or (AFN) - EAL Sunroof - CF5 Engine 3.0L V6 w/Flex Fuel - LFW Required Options 0% - 100% Sunroof - CF5 - 20% Sunroof - CF5 - 50% Sunroof - CF5 - 20% Sunroof - CF5 - 50% Engine 3.0L V6 w/Flex Fuel - LFW -25%(LFW Engine reqs 18" AL Whl-Q6D) Engine 3.0L V6 w/Flex Fuel - LFW -25% XM Delete - U2J - 100% (Optional) XM Delete - U2J 100% - (Optional) Driver Convenience Package - Includes (BTV) remote vehicle starter system, (AE8) 8-way power front seat adjuster and (UVC) rearview camera system - PDD - 50% Driver Convenience Package - Includes (BTV) remote vehicle starter system, (AE8) 8-way power front seat adjuster and (UVC) rearview camera system - PDD - 50% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility FWD 4 Dr Utility FWD 4 Dr Utility AWD 4 Dr Utility AWD 4 Dr Utility AWD Model Code 1LH26 1LH26 1LK26 1LK26 1LM26 Equipment Group 1LT 2LT 1LT 2LT 1LZ Volume % of Total “***” “***” “***” “***” “***” Excluded Options - 0% OnStar Delete - UE0 OnStar Delete - UE0 Color GAR Color GAR Color GAR Color GAR Color GAR Color GAO Color GAO Color GAO Color GAO Color GAO Color GLB Color GLB Color GLB Color GLB Color GLB Exterior Colors GAN - Silver Ice Metallic 25% 25% 25% 25% 25% GAO- Gold Mist Metallic NA NA NA NA NA GAR - Black Granite Metallic * NA NA NA NA NA GAZ - Olympic White - NEW 25% 25% 25% 25% 25% GBV - Cyber Gray Metallic 20% 20% 20% 20% 20% GHA - Mocha Steel Metallic 20% 20% 20% 20% 20% GIS - Cardinal Red Metallic 10% 10% 10% 10% 10% GLB - Twilight Blue Metallic - NEW NA NA NA NA NA TOTAL 100% 100% 100% 100% 100% Interior Colors AFK/AFM - Jet Black/Lt. Titanium 50% 30% 50% 30% 30% AFJ/AFL - Jet Black 50% 50% 50% 50% 50% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility FWD 4 Dr Utility FWD 4 Dr Utility AWD 4 Dr Utility AWD 4 Dr Utility AWD Model Code 1LH26 1LH26 1LK26 1LK26 1LM26 Equipment Group 1LT 2LT 1LT 2LT 1LZ Volume % of Total “***” “***” “***” “***” “***” AFN Jet Black/Brownstone NA 20% NA 20% 20% TOTAL 100% 100% 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Chevrolet Captiva 2012MY Repurchase Rental Minimum Equipment (VN9) Model CAPTIVA CAPTIVA CAPTIVA Model Code 1LD26 1LE26 1LW26 Equipment Group 2LS - FWD 1LT - FWD 1LZ - AWD Volume % of Total “***” “***” “***” Standard Equipment Engine LEA Engine 3.0L V6 - LFW Engine 3.0L V6 - LFW Transmission 6-Speed Automatic 6-Speed Automatic 6-Speed Automatic Air Conditioning Auto Controls Auto Controls Auto Controls Steering Variable Electric Power Steering Variable Electric Power Steering Variable Electric Power Steering Brakes Brakes, Power 4Whl Disc w/ ABS Brakes, Power 4Whl Disc w/ ABS Brakes, Power 4Whl Disc w/ ABS Windows Power w/ Express Down on all doors Power w/ Express Down on all doors Power w/ Express Down on all doors Door Locks Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Cruise Control Cruise Control Cruise Control Cruise Control Tilt & Telescoping Wheel Tilt/Telescoping Steering Wheel Tilt/Telescoping Steering Wheel Tilt/Telescoping Steering Wheel Seats 8 Way Power - AE8 8 Way Power - AE8 Seat, 8-Way Power Driver Rear Defogger Rear Defogger Rear Defogger Rear Defogger Radio Radio AM/FM/XM/CD/MP3 - UYE Radio AM/FM/XM/CD/MP3 - UYE Radio AM/FM/XM/CD/MP3 - UYE Wheels Wheels, 17" aluminum - RSB Wheels, 17" aluminum - RVF Wheels, 17" aluminum - RVF Floor Mats Floor Mats Floor Mats Floor Mats Seat Trim/Style Seat, Cloth Bucket Seat, Cloth Bucket Heated Seat, Bucket Airbags Frt Side and Frt/RR Head Curtain Frt Side and Frt/RR Head Curtain Frt Side and Frt/RR Head Curtain Other Leather Grip Steering Wheel w / Radio Contorls Leather Grip Steering Wheel w / Radio Contorls Perforated Leather Seating - Included and only available with (AFL), (AFM), or (AFN) - EAL Other Vanity Mirror w/ Light Vanity Mirror w/ Light Vanity Mirror w/ Light Other Mirrors with Body Color Mirrors with Body Color Mirrors with Body Chrome Other StabiliTrak StabiliTrak StabiliTrak Other OnStar OnStar OnStar Other XM XM XM Bluetooth Bluetooth Only - Requires UE1 STD STD Other NA NA Convenience Package, includes leather-appointed seating, (KA1) heated front seats, (VY7) leather-wrapped shift knob, (BTV) remote vehicle start, (UG1) Universal Home Remote and (CE1) Rainsense - WPG Dual Tip Exhaust NA Dual Tip Exhaust Dual Tip Exhaust A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model CAPTIVA CAPTIVA CAPTIVA Model Code 1LD26 1LE26 1LW26 Equipment Group 2LS - FWD 1LT - FWD 1LZ - AWD Volume % of Total “***” “***” “***” Chrome Door Handles NA Chrome Door Handles STD Fog Lamps Fog Lamps Fog Lamps STD Chrome Skid Plate NA NA Chrome Fascia Body Color NA Color Color Lugguage Rack - Side Lugguage Rack - Side STD STD Cargo Organizer - AWW NA Cargo Organizer - AWW Cargo Organizer - AWW Audio System 10 Speaker NA NA Audio System 10 Speaker Garage Opener NA Avail Garage Opener Sunroof Not Available Available Sunroof Rear Camera Available Available RearCamera UVC Required Options - 100% Sunroof - CF5 NA STD Engine 3.0L V6 w/Flex Fuel - LFW(LFW Engine reqs 18" AL Whl-RVF) NA STD STD Required Options 0% - 100% Sunroof - CF5 - 20% NA Sunroof - CF5 - 20% XM Delete - U2J - 100% (Optional) NA Convenience Package, includes leather-appointed seating, (KA1) heated front seats, (VY7) leather-wrapped shift knob, (BTV) remote vehicle start, (UG1) Universal Home Remote and (CE1) Rainsense - WPG - 50% Convenience Package, includes leather-appointed seating, (KA1) heated front seats, (VY7) leather-wrapped shift knob, (BTV) remote vehicle start, (UG1) Universal Home Remote and (CE1) Rainsense - WPG - 50% STD Exterior Colors GAN - Silver Ice Metallic 25% 25% 25% GBU - Arctic Ice 15% 15% 15% GAR - Black Granite Metallic 25% 25% 25% GHA - Mocha Steel Metallic 20% 20% 20% GBE - Crystal Red Tintcoat 15% 15% 15% GAO - Gold Mist NA NA NA GTS - Blue Topaz Metallic NA NA NA A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model CAPTIVA CAPTIVA CAPTIVA Model Code 1LD26 1LE26 1LW26 Equipment Group 2LS - FWD 1LT - FWD 1LZ - AWD Volume % of Total “***” “***” “***” TOTAL 100% 100% 100% Interior Colors AEN - Black Cloth 100% 50% NA ADW - Black Leather NA 50% 50% ADX - Black/Titanium Leather NA N/A 50% NA TOTAL 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Chevrolet Impala 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Sedan-LS 4 Dr Sedan-LT 4 Dr Sedan-LTZ Model Code 1WF19 1WG19 1WU19 Equipment Group 1FL 2FL 1LZ Volume % of Total “***” “***” “***” Standard Equipment Engine Engine 3.6L V6 - LFX Engine 3.6L V6 - LFX Engine 3.6L V6 - LFX Transmission Transmission, Automatic 6 Speed Transmission, Automatic 6 Speed Transmission, Automatic 6 Speed Air Conditioning Air Cond. Manual Single Zone Air Cond. Manual Dual Zone Air Cond. Manual Dual Zone Air Conditioning, Rear Steering Power Steering Power Steering Power Steering Brakes Pwr Brakes w/ 4Whl Disc Pwr Brakes w/ 4Whl Disc Pwr Brakes w/ 4Whl Disc & ABS Electronic Stability Control Stabilitrak - JL4 Stabilitrak - JL4 Stabilitrak - JL4 Windows Power Windows Power Windows Power Windows Door Locks Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Cruise Control Cruise Control Cruise Control Cruise Control Tilt Wheel Tilt Steering Wheel Tilt Steering Wheel Tilt Steering Wheel Seats Seat, 6 Way Power Driver Seat, 6 Way Power Driver Seat, 8 Way Power Driver & Pass Rear Defogger Rear Defogger Rear Defogger Rear Defogger Airbags Dual Front & Side Air Bag - AY0 Dual Front & Side Air Bag - AY0 Dual Front & Side Air Bag - AY0 Radio Radio AM/FM/CD - U1C Radio AM/FM/CD - U1C Radio AM/FM/CD/XM - US8 Wheels Wheels, 16" Alum. - RRZ Wheels, 17" aluminum - RS7 Wheels, 18" aluminum - RSX Floor Mats Optional Floor Mats Floor Mats Seat Trim/Style Seat, Cloth Bucket - AR9 Seat, Cloth Bucket - AR9 Seat, Leather Bucket - AR9 Other Grilles Bluetooth Interface Other Spoiler Other Available OnStar Other Available Leather Steering Wheel w/Audio XMNote:R6B Credit For Units Going To Hawaii & Alaska Will Continue. Other Body Side Moldings - B86 Body Side Moldings - B86 Body Side Moldings - B86 Required Options - 100% Spoiler D81 Flip/Fold Rear Seats AM9 Required Options 0% - 100% PDV Sunroof Pkg. - 50% Sunroof - CF5 - 75% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Sedan-LS 4 Dr Sedan-LT 4 Dr Sedan-LTZ Model Code 1WF19 1WG19 1WU19 Equipment Group 1FL 2FL 1LZ Volume % of Total “***” “***” “***” PDC Onstar Bluetooth Pkg - 50% PDD Bluetooth-Onstar Pkg. 50% XM- U2K (Req. UE1 OnStar) 0%Note:R6B Credit Not Available For Units Going To Hawaii & Alaska. XM- U2K (Req. PDD OnStar) - 50%Note:R6B Credit Not Available For Units Going To Hawaii & Alaska. Flip/Fold Rear Seats AM9- 25% Excluded Options - 0% Color 37U Color 37U Color 37U Color 74U Color 74U Color 74U Exterior Colors 17U - Silver Ice Metallic 30% 25% 25% 37U - Imperial Blue Metallic N/A N/A N/A 41U - Black 10% 10% 10% 50U - Summit White 25% 25% 25% 51U - Gold Mist Metallic 15% 15% 15% 57U - Cyber Gray Metallic 20% 15% 15% 74U - Victory Red NA NA NA GBE - Crystal Red Tintcoat * NA 10% 10% TOTAL 100% 100% 100% Interior Colors 70C/702 - Neutral 20% 25% 35% 19C/192 - Ebony 55% 50% 40% 83C/832 - Gray 25% 25% 25% TOTAL 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Chevrolet Impala 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Sedan-LS 4 Dr Sedan-LT 4 Dr Sedan-LTZ Model Code 1WF19 1WG19 1WU19 Equipment Group 1FL 2FL 1LZ Volume % of Total “***” “***” “***” Standard Equipment Engine Engine 3.6L V6 - LFX Engine 3.6L V6 - LFX Engine 3.6L V6 - LFX Transmission Transmission, Automatic 6 Speed Transmission, Automatic 6 Speed Transmission, Automatic 6 Speed Air Conditioning Air Cond. Manual Single Zone Air Cond. Manual Dual Zone Air Cond. Manual Dual Zone Air Conditioning, Rear Steering Power Steering Power Steering Power Steering Brakes Pwr Brakes w/ 4Whl Disc Pwr Brakes w/ 4Whl Disc Pwr Brakes w/ 4Whl Disc & ABS Electronic Stability Control Stabilitrak - JL4 Stabilitrak - JL4 Stabilitrak - JL4 Windows Power Windows Power Windows Power Windows Door Locks Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Cruise Control Cruise Control Cruise Control Cruise Control Tilt Wheel Tilt Steering Wheel Tilt Steering Wheel Tilt Steering Wheel Seats Seat, 6 Way Power Driver Seat, 6 Way Power Driver Seat, 8 Way Power Driver & Pass Rear Defogger Rear Defogger Rear Defogger Rear Defogger Airbags Dual Front & Side Air Bag - AY0 Dual Front & Side Air Bag - AY0 Dual Front & Side Air Bag - AY0 Radio Radio AM/FM/CD - U1C Radio AM/FM/CD - U1C Radio AM/FM/CD/XM - US8 Wheels Wheels, 16" Alum. - RRZ Wheels, 17" aluminum - RS7 Wheels, 18" aluminum - RSX Floor Mats Optional Floor Mats Floor Mats Seat Trim/Style Seat, Cloth Bucket - AR9 Seat, Cloth Bucket - AR9 Seat, Leather Bucket - AR9 Other Grilles Bluetooth Interface Other Spoiler Other Available OnStar Other Available Leather Steering Wheel w/Audio XMNote:R6B Credit For Units Going To Hawaii & Alaska Will Continue. Other Body Side Moldings - B86 Body Side Moldings - B86 Body Side Moldings - B86 Required Options - 100% Spoiler D81 Flip/Fold Rear Seats AM9 Required Options 0% - 100% PDV Sunroof Pkg. - 50% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Sedan-LS 4 Dr Sedan-LT 4 Dr Sedan-LTZ Model Code 1WF19 1WG19 1WU19 Equipment Group 1FL 2FL 1LZ Volume % of Total “***” “***” “***” Sunroof - CF5 - 75% PDC Onstar Bluetooth Pkg - 50% PDD Bluetooth-Onstar Pkg. 50% XM- U2K (Req. UE1 OnStar) 0%Note:R6B Credit Not Available For Units Going To Hawaii & Alaska. XM- U2K (Req. PDD OnStar) - 50%Note:R6B Credit Not Available For Units Going To Hawaii & Alaska. Flip/Fold Rear Seats AM9- 25% Excluded Options - 0% Color 37U Color 37U Color 37U Color 74U Color 74U Color 74U Exterior Colors 17U - Silver Ice Metallic 30% 25% 25% 37U - Imperial Blue Metallic N/A N/A N/A 41U - Black 10% 10% 10% 50U - Summit White 25% 25% 25% 51U - Gold Mist Metallic 15% 15% 15% 57U - Cyber Gray Metallic 20% 15% 15% 74U - Victory Red NA NA NA GBE - Crystal Red Tintcoat * NA 10% 10% TOTAL 100% 100% 100% Interior Colors 70C/702 - Neutral 20% 25% 35% 19C/192 - Ebony 55% 50% 40% 83C/832 - Gray 25% 25% 25% TOTAL 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Chevrolet Impala 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Sedan-LS 4 Dr Sedan-LT 4 Dr Sedan-LTZ Model Code 1WF19 1WG19 1WU19 Equipment Group 1FL 2FL 1LZ Volume % of Total “***” “***” “***” Standard Equipment Engine Engine 3.6L V6 - LFX Engine 3.6L V6 - LFX Engine 3.6L V6 - LFX Transmission Transmission, Automatic 6 Speed Transmission, Automatic 6 Speed Transmission, Automatic 6 Speed Air Conditioning Air Cond. Manual Single Zone Air Cond. Manual Dual Zone Air Cond. Manual Dual Zone Air Conditioning, Rear Steering Power Steering Power Steering Power Steering Brakes Pwr Brakes w/ 4Whl Disc Pwr Brakes w/ 4Whl Disc Pwr Brakes w/ 4Whl Disc & ABS Electronic Stability Control Stabilitrak - JL4 Stabilitrak - JL4 Stabilitrak - JL4 Windows Power Windows Power Windows Power Windows Door Locks Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Cruise Control Cruise Control Cruise Control Cruise Control Tilt Wheel Tilt Steering Wheel Tilt Steering Wheel Tilt Steering Wheel Seats Seat, 6 Way Power Driver Seat, 6 Way Power Driver Seat, 8 Way Power Driver & Pass Rear Defogger Rear Defogger Rear Defogger Rear Defogger Airbags Dual Front & Side Air Bag - AY0 Dual Front & Side Air Bag - AY0 Dual Front & Side Air Bag - AY0 Radio Radio AM/FM/CD - U1C Radio AM/FM/CD - U1C Radio AM/FM/CD/XM - US8 Wheels Wheels, 16" Alum. - RRZ Wheels, 17" aluminum - RS7 Wheels, 18" aluminum - RSX Floor Mats Optional Floor Mats Floor Mats Seat Trim/Style Seat, Cloth Bucket - AR9 Seat, Cloth Bucket - AR9 Seat, Leather Bucket - AR9 Other Grilles Bluetooth Interface Other Spoiler Other Available OnStar Other Available Leather Steering Wheel w/Audio XMNote:R6B Credit For Units Going To Hawaii & Alaska Will Continue. Other Body Side Moldings - B86 Body Side Moldings - B86 Body Side Moldings - B86 Required Options - 100% Spoiler D81 Flip/Fold Rear Seats AM9 Required Options 0% - 100% PDV Sunroof Pkg. - 50% Sunroof - CF5 - 75% PDC Onstar Bluetooth Pkg - 50% PDD Bluetooth-Onstar Pkg. 50% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Sedan-LS 4 Dr Sedan-LT 4 Dr Sedan-LTZ Model Code 1WF19 1WG19 1WU19 Equipment Group 1FL 2FL 1LZ Volume % of Total “***” “***” “***” XM- U2K (Req. UE1 OnStar) 0%Note:R6B Credit Not Available For Units Going To Hawaii & Alaska. XM- U2K (Req. PDD OnStar) - 50%Note:R6B Credit Not Available For Units Going To Hawaii & Alaska. Flip/Fold Rear Seats AM9- 25% Excluded Options - 0% Color 37U Color 37U Color 37U Color 74U Color 74U Color 74U Exterior Colors 17U - Silver Ice Metallic 30% 25% 25% 37U - Imperial Blue Metallic N/A N/A N/A 41U - Black 10% 10% 10% 50U - Summit White 25% 25% 25% 51U - Gold Mist Metallic 15% 15% 15% 57U - Cyber Gray Metallic 20% 15% 15% 74U - Victory Red NA NA NA GBE - Crystal Red Tintcoat * NA 10% 10% TOTAL 100% 100% 100% Interior Colors 70C/702 - Neutral 20% 25% 35% 19C/192 - Ebony 55% 50% 40% 83C/832 - Gray 25% 25% 25% TOTAL 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Chevrolet Malibu 2012MY Repurchase Rental Minimum Equipment (VN9) Model Malibu LS Malibu 1LT Malibu 2LT Malibu 2LZ Model Code 1ZG69 1ZH69 1ZJ69 1ZK69 Equipment Group 1FL 1LT 2LT 2LZ Volume % of Total “***” “***” “***” “***” Standard Equipment Engine DOHC 4Cyl - LE5 DOHC 4Cyl - LE5 DOHC 4Cyl - LE5 DOHC 6Cyl - LY7 Automatic Transmission STD - MH8 STD - MH8 STD - MH8 STD - MH2 Air Conditioning STD STD STD STD Power Seat - Driver Side w Lumbar STD STD STD - 6 Way STD - 8 Way Heated Seat N/A N/A STD STD Cruise Control STD STD STD STD Seat Trim Custom Cloth Custom Cloth Ultra Lux Leather Radio w/CD STD - US8 STD -UUI STD -UUI STD - UUI Rear Defogger STD STD STD STD Body Side Moldings OPT STD STD N/A Wheels RS9 - 17" Fascia Spoke PJE - 17" Aluminum RTN- 17" Chrome Tech Aluminum RV6 - 18" Ultra Bright Aluminum Keyless Entry STD STD STD STD Remote Start N/A A STD STD Power Door Lock STD STD STD STD Power windows STD STD STD STD Airbags Dual Front & Side Air Bag - AY0 Dual Front & Side Air Bag - AY0 Dual Front & Side Air Bag - AY0 Dual Front & Side Air Bag - AY0 Other Floor Mats - B37 Floor Mats - B37 Floor Mats - B37 Floor Mats - B50 Other ABS ABS ABS ABS Other Stabiltrak Stabilitrak Stabilitrak Stabilitrak Other XM XM XM XM Other OnStar OnStar OnStar OnStar 110 Outlet Opt Opt 110 Outlet Interface Pkg PCR - USB & 110 Outlet Sunroof CF5 Spare Tire - ZFH Spare Tire - ZFH Spare Tire - ZFH Required Options - 100% Body Side Moldings - B86 Body Side Moldings - B86 Body Side Moldings - B86 Spare Tire - ZFH Spare Tire - ZFH Spare Tire - ZFH Spare Tire - ZFH OnStar Delete UE0 - Requires U1C Radio A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model Malibu LS Malibu 1LT Malibu 2LT Malibu 2LZ Model Code 1ZG69 1ZH69 1ZJ69 1ZK69 Equipment Group 1FL 1LT 2LT 2LZ Volume % of Total “***” “***” “***” “***” XM Radio Delete U2J - Requires U1C Radio LE5 Engine For YF5 & NE1 LE5 Engine For YF5 & NE1 LE5 Engine For YF5 & NE1 LE9 Engine For FE9 LE9 Engine For FE9 LE9 Engine For FE9 Required Options 0% - 100% UPF Bluetooth Phone-70% PDU Power Pkg - Includes AG1,AP3, KV1 - 50% OnStar Delete UE0 - 30% XM Delete U2J - 30% PDN Sunroof Pkg -25% PDV Sunroof Pkg -65% Excluded Options - 0% Color 37U Color 37U Color 37U Color 37U Color GGW Color GGW Color GGW Color GGW Exterior Colors 17U - Silver Ice Metallic 20% 20% 20% 20% 37U - Imperial Blue Metallic NA NA NA NA 50U - Summit White 25% 25% 15% 15% 58U - Black Granite Metallic * 20% 20% 15% 15% 80U - Red Jewel Tintcoat * NA NA 20% 20% 98U - White Diamond Tricoat * NA NA 20% 15% GAO - Gold Mist 10% 10% 0% 0% GGW - Taupe Gray Metallic NA NA NA NA GHA - Mocha Steel Metallic 25% 25% 10% 15% TOTAL 100% 100% 100% 100% Interior Colors A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model Malibu LS Malibu 1LT Malibu 2LT Malibu 2LZ Model Code 1ZG69 1ZH69 1ZJ69 1ZK69 Equipment Group 1FL 1LT 2LT 2LZ Volume % of Total “***” “***” “***” “***” 19B/19C /192- Ebony NA 60% 50% 50% 242 - Ebony / Brick NA NA NA NA 34B/34C/342 - Cocoa / Cashmere 30% 20% 20% 50% 83B/83C - Titanium 70% 20% 30% NA TOTAL 100% 100% 100% 100% Chevrolet Suburban 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Utility 2WD 4 Dr Utility 4WD Model Code CC10906 CK10906 Equipment Group 1LT 1LT Volume % of Total “***” “***” Standard Equipment Engine Engine Vortec 5.3L V8 - LC9 Engine Vortec 5.3L V8 - LC9 Transmission Transmission, Automatic Transmission, Automatic Air Conditioning Air Cond. Auto Dual Zone Air Cond. Auto Dual Zone Air Conditioning, Rear Air Conditioning, Rear Aux. Air Conditioning, Rear Aux. Steering Power Steering Power Steering Brakes Brakes, Power 4Whl Disc w/ ABS Brakes, Power 4Whl Disc w/ ABS Windows Power Windows Power Windows Door Locks Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Cruise Control Cruise Control Cruise Control Tilt Wheel Tilt Steering Wheel Tilt Steering Wheel Seats Seat, 6 Way Power Driver Seat, 6 Way Power Driver Seats 3 Pass 3rd Row Seat - AS3 3 Pass 3rd Row Seat - AS3 Rear Defogger Rear Defogger Rear Defogger Radio Radio AM/FM/CD - UUI Radio AM/FM/CD - UUI Wheels Wheels, 17" aluminum - P46 Wheels, 17" aluminum - P46 Floor Mats Floor Mats Floor Mats Seat Trim/Style Seat, Leather Bucket - A95 Seat, Leather Bucket - A95 Air Bags Dual Front & Side Dual Front & Side A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility 2WD 4 Dr Utility 4WD Model Code CC10906 CK10906 Equipment Group 1LT 1LT Volume % of Total “***” “***” Other StabiliTrak StabiliTrak Other Power Adj Pedals Power Adj Pedals Other Rear Park Assist Rear Park Assist Other Blue Tooth Interface - UPF Blue Tooth Interface - UPF Other XM XM Other OnStar OnStar Required Options - 100% PCK - Luxury Pkg. PCK - Luxury Pkg. Full Feature Leather Buckets with Heat (10 way)-AN3 Full Feature Leather Buckets with Heat (10 way)-AN3 Heated 2nd Row Seats - KA6 Heated 2nd Row Seats - KA6 Power Folding Outside Mirrors with Integrated Turn Signals- DL3 Power Folding Outside Mirrors with Integrated Turn Signals- DL3 2nd Row - Power Release - ARS 2nd Row - Power Release - ARS Power Liftgate - E61 Power Liftgate - E61 Required Options 0% - 100% Sunroof - CF5 - 50% Sunroof - CF5 - 50% Rear Entertainment - U42 - 50%(Req UUJ Radio) Rear Entertainment - U42 - 50%(Req UUJ Radio) Excluded Options - 0% Color GLF Color GLF Color GGU Color GGU Exterior Colors 41U - Black 25% 25% 50U - Olympic White 30% 25% 89U -Crystal RedTint Coat -NEW * 10% 15% GTZ - Blue TopazMetallic - NEW NA NA GHA - Mocha Steel Metallic - NEW 15% 15% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility 2WD 4 Dr Utility 4WD Model Code CC10906 CK10906 Equipment Group 1LT 1LT Volume % of Total “***” “***” GAN - Silver Ice - NEW 20% 20% TOTAL 100% 100% Interior Colors 19C/193 - Ebony 50% 50% 33C/333 - Light Cashmere / Dark Cashmere 25% 25% 83C/833 - Light Titanium / Dark Titanium 25% 25% TOTAL 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Chevrolet Tahoe 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Utility 2WD 4 Dr Utility 4WD Model Code CC10706 CK10706 Equipment Group 1LT 1LT Volume % of Total “***” “***” Standard Equipment Engine Engine Vortec 5.3L V8 - LC9 Engine Vortec 5.3L V8 - LC9 Transmission Transmission, Automatic Transmission, Automatic Air Conditioning Air Conditioning, Dual Zone Air Cond. Auto Dual Zone Air Conditioning, Rear Air Conditioning, Rear Aux. Air Conditioning, Rear Aux. Steering Power Steering Power Steering Brakes Brakes, Power 4Whl Disc w/ ABS Brakes, Power 4Whl Disc w/ ABS Windows Power Windows Power Windows Door Locks Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Cruise Control Cruise Control Cruise Control Tilt Wheel Tilt Steering Wheel Tilt Steering Wheel Seats Seat, 6 Way Power Driver Seat, 6 Way Power Driver Rear Defogger Rear Defogger Rear Defogger Air Bags Dual Front & Side Dual Front & Side Radio Radio AM/FM/CD - UUI Radio AM/FM/CD - UUI Wheels Wheels, 18" aluminum - N87 Wheels, 17" aluminum - P46 Floor Mats Floor Mats Floor Mats Seat Trim/Style Seat, Cloth Bucket - A95 Seat, Cloth Bucket - A95 Other StabiliTrak StabiliTrak Other Rear Park Assist Rear Park Assist Other Power Adj Pedals Power Adj Pedals Other Bluetooth Interface Bluetooth Interface Other XM XM Other OnStar OnStar Required Options - 100% PCK - Luxury Pkg. PCK - Luxury Pkg. Full Feature Leather Buckets with Heat (10 way)-AN3 Full Feature Leather Buckets with Heat (10 way)-AN3 Heated 2nd Row Seats - KA6 Heated 2nd Row Seats - KA6 Power Folding Outside Mirrors with Integrated Turn Signals- DL3 Power Folding Outside Mirrors with Integrated Turn Signals- DL3 2nd Row - Power Release - ARS 2nd Row - Power Release - ARS Power Liftgate - E61 Power Liftgate - E61 A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility 2WD 4 Dr Utility 4WD Model Code CC10706 CK10706 Equipment Group 1LT 1LT Volume % of Total “***” “***” Required Options 0% - 100% Sunroof - CF5 - 50% Sunroof - CF5 - 50% Rear Entertainment - U42 - 50%(Req UUJ Radio) Rear Entertainment - U42 - 50%(Req UUJ Radio) Excluded Options - 0% Color GLF Color GLF Color GGU Color GGU Exterior Colors 41U - Black 25% 25% 50U - Olympic White 30% 30% 89U -Crystal RedTint Coat -NEW * 10% 10% GTZ - Blue TopazMetallic - NEW NA NA GHA - Mocha Steel Metallic - NEW 15% 15% GAN - Silver Ice - NEW 20% 20% TOTAL 100% 100% Interior Colors 19C/193 - Ebony 50% 50% 33C/333 - Light Cashmere / Dark Cashmere 25% 25% 83C/833 - Light Titanium / Dark Titanium 25% 25% TOTAL 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Chevrolet Traverse44.1 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Utility FWD 4 Dr Utility FWD 4 Dr Utility AWD 4 Dr Utility AWD 4 Dr Utility AWD Model Code CR14526 CR14526 CV14526 AWD CV14526 AWD CV14526 AWD Equipment Group 1LT 2LT 1LT 2LT LTZ Volume % of Total “***” “***” “***” “***” “***” Standard Equipment Engine 3.6 L V6 3.6 L V6 3.6 L V6 3.6 L V6 3.6 L V6 Transmission AUTOMATIC, 6-SPEED AUTOMATIC, 6-SPEED AUTOMATIC, 6-SPEED AUTOMATIC, 6-SPEED AUTOMATIC, 6-SPEED Air Conditioning Manual Auto, tri-zone Manual Auto, tri-zone Auto, tri-zone Air Conditioning, Rear manual standard manual standard manual standard manual standard manual standard Steering Power assist, variable Power assist, variable Power assist, variable Power assist, variable Power assist, variable Brakes w/ABS, StabiliTrak, Tire Pressure Mon w/ABS, StabiliTrak, Tire Pressure Mon w/ABS, StabiliTrak, Tire Pressure Mon w/ABS, StabiliTrak, Tire Pressure Mon w/ABS, StabiliTrak, Tire Pressure Mon Windows Power Power Power Power Power Door Locks RKE standard RKE standard RKE standard RKE standard RKE standard Cruise Control standard standard standard standard standard Tilt Wheel Tilt & telescoping Tilt & telescoping Tilt & telescoping Tilt & telescoping Tilt & telescoping Seats Front buckets, rear benches Ft buckets, 2nd row captain's chairs Front buckets, rear benches Ft buckets, 2nd row captain's chairs Ft buckets, 2nd row captain's chairs Rear Defogger standard standard standard standard standard Radio AM/FM w/ CD and XM AM/FM w/ CD, XM, Bose & USB Port AM/FM w/ CD and XM AM/FM w/ CD, XM, Bose & USB Port AM/FM w/ CD, XM, Bose & USB Port Wheels 18" aluminum 18" aluminum 18" aluminum 18" aluminum 18" aluminum Floor Mats all seating positions all seating positions all seating positions all seating positions all seating positions Seat Trim/Style cloth, 8-passenger cloth, 7-passenger cloth, 8-passenger cloth, 7-passenger leather, 7-passenger Other 8-way power driver 8-way power driver 8-way power driver 8-way power driver 8-way power driver Other Rear Parking Assist audible alert Rear Parking Assist audible alert Rear Parking Assist audible alert Rear Parking Assist audible alert Rear Parking Assist audible alert Other Rear Camera in ISRV mirror Rear Camera in ISRV mirror Rear Camera in ISRV mirror Other Power tailgate Power tailgate Power tailgate Other Steering wheel w/audio controls Steering wheel w/audio controls Steering wheel w/audio controls Steering wheel w/audio controls Steering wheel w/audio controls A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility FWD 4 Dr Utility FWD 4 Dr Utility AWD 4 Dr Utility AWD 4 Dr Utility AWD Model Code CR14526 CR14526 CV14526 AWD CV14526 AWD CV14526 AWD Equipment Group 1LT 2LT 1LT 2LT LTZ Volume % of Total “***” “***” “***” “***” “***” Other OnStar Directions & Connections OnStar Directions & Connections OnStar Directions & Connections OnStar Directions & Connections OnStar Directions & Connections Other PCL Personal Connectivity Pkg Other XM XM XM XM XM Required Options - 100% STD UE0 OnStar delete UE0 OnStar delete U2J XM delete (req'd w/OnStar delete) U2J XM delete (req'd w/OnStar delete) Required Options 0% - 100% Heated Seats w/ Prem Cloth - KA1 - 10% Heated Seats w/ Prem Cloth - KA1 - 10% PCN - Rear DVD 30% PCN - Rear DVD 30% PCN - Rear DVD 30% C3U Panoramic Sunroof 30% C3U Panoramic Sunroof 30% C3U Panoramic Sunroof 30% Remote Start -25% Leather Seats - IP2 - 50% Remote Start -25% Leather Seats - IP2 - 50% Excluded Options - 0% Color 51U Color 51U Color 51U Color 51U Color 51U Color GGU Color GGU Color GGU Color GGU Color GGU Exterior Colors 17U - Silver Ice Metallic 20% 20% 10% 10% 10% 40U - White 10% 10% 20% 20% 20% 51U - Gold Mist Metallic NA NA NA NA NA 57U - Cyber Gray Metallic 20% 20% 20% 20% 20% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility FWD 4 Dr Utility FWD 4 Dr Utility AWD 4 Dr Utility AWD 4 Dr Utility AWD Model Code CR14526 CR14526 CV14526 AWD CV14526 AWD CV14526 AWD Equipment Group 1LT 2LT 1LT 2LT LTZ Volume % of Total “***” “***” “***” “***” “***” 58U - Black Granite Metallic * 15% 15% 15% 15% 15% 80U - Red Jewel Metallic * 15% 15% 10% 10% 10% 98U - White Diamond Tricoat - NEW * 20% 20% 25% 25% 25% GGU - Evolution Blue Metallic - NEW NA NA NA NA NA TOTAL 100% 100% 100% 100% 100% Interior Colors 83C - Lt. Gray / Dk. Gray 50% 25% 50% 25% NA 19C - Ebony/Ebony 50% 25% 50% 25% NA 832 - Lt Gray Leather NA 25% NA 25% NA 192 - Ebony Leather NA 25% NA 25% NA 313 - Cashmere Leather NA NA NA NA 25% 843 - Lt Gray Leather NA NA NA NA 75% TOTAL 100% 100% 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Buick Enclave 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Utility FWD 4 Dr Utility AWD Model Code 4R14526 4V14526 Equipment Group 1SL 1SL Volume % of Total “***” “***” Standard Equipment Engine Engine 3.6L V6 - LLT Engine 3.6L V6 - LLT Transmission Transmission, Auto 6 spd - MY9 Transmission, Auto 6 spd - MH6 Air Conditioning Air Conditioning, Tri-Zone - CJ2 Air Conditioning, Tri-Zone - CJ2 Air Conditioning, Rear Air Conditioning, Rear Controls Air Conditioning, Rear Controls Steering Variable Effort Power Steering Variable Effort Power Steering Brakes Brakes, Pwr 4Whl Disc w/ABS Brakes, Pwr 4Whl Disc w/ABS Windows Power Windows w/ Express up Power Windows w/ Express up Door Locks Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Cruise Control Cruise Control Cruise Control Tilt Wheel Tilt Steering Wheel, Telescopic Tilt Steering Wheel, Telescopic Seats Seat, 8-way power driver, 4-way pass Seat, 8-way power driver, 4-way pass Rear Defogger Rear Defogger Rear Defogger Radio Radio, AM/FM w/CD - US8 Radio, AM/FM w/CD - US8 Wheels Wheels, 19" 15 Spoke Aluminum - P64 Wheels, 19" 15 Spoke Aluminum - P64 Floor Mats Floor Mats Floor Mats Seat Trim/Style Leather-Appointed, Buckets Power Leather-Appointed, Buckets Power Airbags Dual Front & Side - AY0 Dual Front & Side - AY0 Other Power Lift Gate Power Lift Gate Other StabiliTrak and Traction Control StabiliTrak and Traction Control Other High Intensity Discharge (HID) Lighting High Intensity Discharge (HID) Lighting Other 7 passenger seating - ABB 7 passenger seating - ABB Other Heated Seats - KA1 Heated Seats - KA1 Other Spare - No Inflation Kit Spare - No Inflation Kit Other Bluetooth Phone Interface - UPF Bluetooth Phone Interface - UPF Other XM Radio XM Radio Other OnStar OnStar Other Remote Start Remote Start Other ISRVM with Rear Display ISRVM with Rear Display Other Rear View Camera Rear View Camera Other Rear Park Assist Rear Park Assist Required Options - 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility FWD 4 Dr Utility AWD Model Code 4R14526 4V14526 Equipment Group 1SL 1SL Volume % of Total “***” “***” UE0/U2J - Not Available Required Options 0% - 100% Sunroof - C3U - 40% Sunroof - C3U - 40% Wheels, 19" chromed - P6A - 40% Wheels, 19" chromed - P6A - 40% Excluded Options - 0% Color 40U Color 40U Color 81U Color 81U Color GGU Color GGU Exterior Colors 17U - Quicksilver Metallic 25% 25% 40U - Summit White NA NA 51U - Gold Mist Metallic 10% 10% 58U - Carbon Black Metallic * 20% 20% 89U - Crystal Red * 20% 20% 81U - Medium Brown Metallic NA NA 98U - White Diamond * 25% 25% GGU - Gray Green Metallic - NEW NA NA TOTAL 100% 100% Interior Colors 19C/192 - Ebony 30% 30% 83C/832 - Titanium 35% 35% 392 - Cashmere 35% 35% TOTAL 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Buick LaCrosse (ALL NEW) 2epurchase Rental Minimum Equipment (VN9) Model 4 Dr Sedan 4 Dr Sedan 4 Dr Sedan Model Code 4GM69 4GT69 4GT69 Equipment Group 1SN 1SR 1ST Volume % of Total “***” “***” “***” Standard Equipment Engine 2.4LCyl - LUK eAssist (Note: order V6LFX) 3.6L V6 (LFX) 3.6L V6 (LFX) Transmission 6-Speed Automatic 6-Speed Automatic 6-Speed Automatic Air Conditioning Air Cond. Auto Dual Zone Air Cond. Auto Dual Zone Air Cond. Auto Dual Zone Steering Power Steering, Electric Power Steering, Magnetic Power Steering, Magnetic Brakes Pwr Brakes w/ 4Whl Disc & ABS Pwr Brakes w/ 4Whl Disc & ABS Pwr Brakes w/ 4Whl Disc & ABS Windows Power Windows Power Windows Power Windows Door Locks Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Pwr Locks w/Keyless Entry Cruise Control Cruise Control Cruise Control Cruise Control Tilt Wheel Manual Rake and Telescoping Manual Rake and Telescoping Manual Rake and Telescoping Seats 8-Way Power Driver Seat (includes lumbar) 8-Way Power Driver Seat (includes lumbar) 8-Way Power Driver Seat (includes lumbar) Seats Power Passenger Seat Power Passenger Seat Power Passenger Seat Seats Heated Seats, driv. & pass Heated and Ventilated Seats, driv. & pass Heated and Ventilated Seats, driv. & pass Rear Defogger Rear Defogger Rear Defogger Rear Defogger Radio Color Radio AM/FM/CD/MP3- UFU Color Radio AM/FM/CD/MP3- UFU with Harman Kardon Premium Sound System Color Radio AM/FM/CD/MP3- UFU with Harman Kardon Premium Sound System Radio Radio Controls, steering wheel mounted Radio Controls, steering wheel mounted Radio Controls, steering wheel mounted Stabilitrak Includes Traction Control Includes Traction Control Includes Traction Control Wheels Wheels, 17" aluminum - Q05 18" Chrome Wheels - Q52 19" Aluminum Wheels Floor Mats Floor Mats Floor Mats Floor Mats Seat Trim/Style Seats, Leather Appointed Bucket - A51 Seats, Leather Appointed Bucket - A51 Seats, Leather Appointed Bucket - A51 Other Hi-Per Strut Suspension Hi-Per Strut Suspension Other High Resolution Driver Information Center High Resolution Driver Information Center High Resolution Driver Information Center Other Spare Included - P77 Spare Included - P77 Other OnStar OnStar OnStar A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Sedan 4 Dr Sedan 4 Dr Sedan Model Code 4GM69 4GT69 4GT69 Equipment Group 1SN 1SR 1ST Volume % of Total “***” “***” “***” Other Convenience Package(PDD) - Auto Dimming ISRVM - Remote Start -Power Outlet -Universal Home Remote - USB port Convenience Package(PDD) - Auto Dimming ISRVM - Remote Start -Power Outlet -Universal Home Remote - USB port Convenience Package(PDD) - Auto Dimming ISRVM - Remote Start -Power Outlet -Universal Home Remote - USB port Other Rear Spoiler (n/a with V6 engine) Other Fog Lamps Fog Lamps Fog Lamps Other Comfort & Convenience #2 (PCM) -Ultrasonic Rear Parking Assist -Memory settings -Outside heated power-adjustable, power-folding mirrors - Rear Vision Camera Comfort & Convenience #2 (PCM) -Ultrasonic Rear Parking Assist -Memory settings -Outside heated power-adjustable, power-folding mirrors - Rear Vision Camera Comfort & Convenience #2 (PCM) -Ultrasonic Rear Parking Assist -Memory settings -Outside heated power-adjustable, power-folding mirrors - Rear Vision Camera Other Luxury Package (PCK) -Leather/Woodgrain Heated Steering Wheel -Perforated and Ventilated front seats -Power rear sunshade -Passive entry and push button start Luxury Package (PCK) -Leather/Woodgrain Heated Steering Wheel -Perforated and Ventilated front seats -Power rear sunshade -Passive entry and push button start Other Navigation System (UYS) Other Driver Confidence Pkg (PCI) - Side Blind Zone Alert -HID Articulating Headlamps - Head-Up Display Required Options - 100% Required Options 0% - 100% V6 Engine (LFX) - 100% 18" Wheels (V6 only) PW2- 40% 18" Chrome Wheels - Q52 - 60% Sunroof - C3U - 50% Sunroof - C3U - 50% Entertainment Pkg (PDB) - 10% Driver Confidence Pkg (PCI)- 10% Driver Confidence Pkg -PCI - 10% Navigation System (UYS)-10% Navigation System (UYS) - 10% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Sedan 4 Dr Sedan 4 Dr Sedan Model Code 4GM69 4GT69 4GT69 Equipment Group 1SN 1SR 1ST Volume % of Total “***” “***” “***” Excluded Options - 0% Color GAP Color GAP Color GAP Color GAZ Color GAZ Color GAZ Color GHA Color GHA Color GHA Exterior Colors GAN - Quicksilver Metallic 20% 20% 20% GAO- Gold Mist Metallic 10% 10% 10% GAP - Midnight Blue Metallic NA NA NA GBE - Crystal Red Tintcoat * 25% 25% 25% GAR - Carbon Black Metallic * 15% 15% 15% GAZ - Summit White N/A N/A N/A GBN - White Diamond Tricoat * 25% 25% 25% GHA - Mocha Steel Metallic NA NA NA GGW- Storm Gray Metallic 5% 5% 5% TOTAL 100% 100% 100% Interior Colors AFC/AFD - Cocoa / Light Cashmere 50% 50% 50% AFE/AFF - Dark Titanium / Light Titanium 25% 20% 20% AFG/AFH - Jet Black 25% 30% 30% TOTAL 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Buick Regal 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Sedan Model Code 4GR69 Equipment Group 1SN Volume % of Total “***” Standard Equipment Engine (LEA) Engine, ECOTEC 2.4L DOHC 4-cylinder Transmission Transmission, 6-Speed Automatic Air Conditioning Auto Dual Zone Climate Control Steering Power Steering, Hydraulic Brakes Power Brakes w/ 4-Wheel Disc, ABS, & Brake Assist Windows Power Windows (Exp Up/Down Front, Exp Down Rear) Door Locks Power Locks w/Keyless Entry Cruise Control Cruise Control Tilt Wheel Manual Tilt and Telescoping Seats Seat, Driver, 8-way Power Seats Seat, Driver, 4-way Power Lumbar (APG) Seats Seat, Passenger, 4-way Manual, 2 Way Power Height (A6C) Seats Heated Seats, Driver & Front Passenger (KA1) Seat Trim/Style Seat, Leather Bucket Rear Defogger Rear Defogger Radio Radio AM/FM/CD/MP3 (UYE) Radio Radio Controls, Steering Wheel Mounted Radio 7 Speaker System (U65) Stabilitrak Includes Traction Control Wheels Wheels, 18" Alloy (Q56) Floor Mats Floor Mats, Front and Rear Air Bags 6 Air Bags - Front, Front Side, & Head Curtain (AY0) Other Steering Wheel, Leather Wrapped Other Trunk Cargo Net Other Dual Exhaust with Hidden Tips Other Compact Spare Tire Other Heated Power Mirrors Other Auto-Dimming ISRVM Other Fog Lamps Other USB Port for iPod/MP3 Player Other Bluetooth for Phone Other XM Radio A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Sedan Model Code 4GR69 Equipment Group 1SN Volume % of Total “***” Other OnStar Other Comfort & Convenience Pkg (PCM) - Includes Ultrasonic Rear Parking Assist (UD7); 120V Household Power Outlet (KI6); Seat, Passenger, 8-way Power (AG2); Seat, Passenger, 4-way Power Lumbar (APH) Other Required Options - 100% Sunroof (CF5) Required Options 0% - 100% Excluded Options - 0% Color GAP Exterior Colors GBV - Gyber Gray Metallic 10% GAN - Quicksilver Metallic 25% GBA - Black Metallic * 25% GAZ - Summit White 25% GAO - Gold Mist Metallic 15% GAP - Midnight Blue Metallic NA TOTAL 100% Interior Colors AFC - Ebony 50% AFD - Cocoa/Cashmere 50% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Sedan Model Code 4GR69 Equipment Group 1SN Volume % of Total “***” TOTAL 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. GMC Acadia 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Utility FWD 4 Dr Utility FWD 4 Dr Utility AWD Model Code TR 14526 TR 14526 TV 14526 Equipment Group 3SB (SLE-2/SLE) 4SA (SLT-1) 4SA (SLT-1) Volume % of Total “***” “***” “***” Standard Equipment Engine Engine 3.6L V6 - LLT Engine 3.6L V6 - LLT Engine 3.6L V6 - LLT Transmission Transmission, Auto 6 spd - MY9 Transmission, Auto 6 spd - MY9 Transmission, Auto 6 spd - MH6 Air Conditioning Air Conditioning, Single Zone - C67 Air Conditioning, Tri-Zone - CJ2 Air Conditioning, Tri-Zone - CJ2 Air Conditioning, Rear Air Conditioning, Rear Controls Air Conditioning, Rear Controls Air Conditioning, Rear Controls Steering Power Steering Power Steering Power Steering Brakes Brakes, Pwr 4Whl Disc w/ABS Brakes, Pwr 4Whl Disc w/ABS Brakes, Pwr 4Whl Disc w/ABS Windows Power Windows Power Windows Power Windows Door Locks Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Cruise Control Cruise Control Cruise Control Cruise Control Tilt Wheel Tilt Steering Wheel, Telescopic Tilt Steering Wheel, Telescopic Tilt Steering Wheel, Telescopic Seats Seat, 7-Pass - ABB Seat, 7 Pass - ABB Seat, 7 Pass - ABB Rear Defogger Rear Defogger Rear Defogger Rear Defogger Radio Radio, AM/FM w/CD - US8 Radio, AM/FM w/CD - US8 Radio, AM/FM w/CD - US8 Wheels Wheels, 18" Painted aluminum - PZ4 Wheels, 19" aluminum - P64 Wheels, 19" aluminum - P64 Floor Mats Floor Mats Floor Mats Floor Mats Seat Trim/Style Deluxe Cloth, Buckets Manual Leather-Appointed, Buckets Power Leather-Appointed, Buckets Power Air Bags Dual Front & Side - AY0 Dual Front & Side - AY0 Dual Front & Side - AY0 Other Spare - No Inflation Kit Spare - No Inflation Kit Spare - No Inflation Kit Other Heated Seats - KA1 Heated Seats - KA1 Other StabiliTrak StabiliTrak StabiliTrak Other 8-way power driver 8-way power driver 8-way power driver Other 2-way power frt pass 2-way power frt pass 2-way power frt pass Other Blue Tooth Blue Tooth Blue Tooth Other Body Color Molding Body Color Molding Body Color Molding Other Steering Wheel with Audio Controls Steering Wheel with Audio Controls Steering Wheel with Audio Controls Other Remote Start - BTV - Remote Start - BTV - Remote Start - BTV - Other Rear Park Assist Rear Park Assist Rear Park Assist Other Rear View Camera-ISRVM Rear View Camera-ISRVM Rear View Camera-ISRVM Other Inside Rear View Mirror with Rear View Display Inside Rear View Mirror with Rear View Display Inside Rear View Mirror with Rear View Display Other Power Liftgate Power Liftgate Power Liftgate Other QD6 - Spare Tire QD6 - Spare Tire QD6 - Spare Tire A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility FWD 4 Dr Utility FWD 4 Dr Utility AWD Model Code TR 14526 TR 14526 TV 14526 Equipment Group 3SB (SLE-2/SLE) 4SA (SLT-1) 4SA (SLT-1) Volume % of Total “***” “***” “***” Other Side Roof Rails Side Roof Rails Side Roof Rails Other Body Color Body Side Molding Body Color Body Side Molding Body Color Body Side Molding Other OnStar OnStar OnStar Other XM XM XM Required Options - 100% Required Options 0% - 100% Sunroof - C3U - 30% Sunroof - C3U - 30% Sunroof - C3U - 30% Entertainment System - U42 - 30% Entertainment System - U42 - 30% Seats, 8 pass (2-3-3) - ABC - 30% Seats, 8 pass (2-3-3) - ABC - 30% Seats, 8 pass (2-3-3) - ABC - 30% Excluded Options - 0% Color 51U Color 51U Color 51U Color 81U Color 81U Color 81U Color GGU Color GGU Color GGU Exterior Colors 17U - Quick Silver 15% 15% 15% 40U - Summit White NA NA NA 51U - Gold Mist NA NA NA 58U - Carbon Black * 25% 25% 25% 80U - Red Jewel * 25% 25% 25% 81U - Med Brown NA NA NA 98U - White Diamond * 35% 35% 35% GGU - Grey Green Metallic - NEW NA NA NA TOTAL 100% 100% 100% Interior Colors 19C/192/193 - Ebony 70% 40% 40% 312/313 - Cashmere (Leather Only) NA 30% 30% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility FWD 4 Dr Utility FWD 4 Dr Utility AWD Model Code TR 14526 TR 14526 TV 14526 Equipment Group 3SB (SLE-2/SLE) 4SA (SLT-1) 4SA (SLT-1) Volume % of Total “***” “***” “***” 84C/842/843 - Light Titanium 30% 30% 30% TOTAL 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. GMC Terrain 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Utility 2WD 4 Dr Utility 4WD 4 Dr Utility 2WD 4 Dr Utility 4WD Model Code TLH26 TLK26 TLJ26 TLM26 Equipment Group 3SB (SLE-2) 3SB (SLE-2) 4SB (SLT-2) 4SB (SLT-2) Volume % of Total “***” “***” “***” “***” Standard Equipment Engine Engine 2.4L SIDI Engine 2.4L SIDI Engine 2.4L SIDI Engine 2.4L SIDI Transmission Transmission, Auto 6 spd Transmission, Auto 6 spd Transmission, Auto 6 spd Transmission, Auto 6 spd Air Conditioning Auto Single Zone Auto Single Zone Auto Single Zone Auto Single Zone Steering Power Steering Power Steering Power Steering Power Steering Brakes Brakes, Pwr 4Whl Disc w/ABS Brakes, Pwr 4Whl Disc w/ABS Brakes, Pwr 4Whl Disc w/ABS Brakes, Pwr 4Whl Disc w/ABS Windows Power Windows Power Windows Power Windows Power Windows Door Locks Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Cruise Control Cruise Control Cruise Control Cruise Control Cruise Control Tilt Wheel Tilt Steering Wheel, Telescopic Tilt Steering Wheel, Telescopic Tilt Steering Wheel, Telescopic Tilt Steering Wheel, Telescopic Seats Seat, 5-Pass Seat, 5-Pass Seat, 5-Pass Seat, 5-Pass Rear Defogger Rear Defogger Rear Defogger Rear Defogger Rear Defogger Radio Radio, AM/FM w/CD/MP3/USB Radio, AM/FM w/CD/MP3/USB Radio, AM/FM w/CD/MP3/USB Radio, AM/FM w/CD/MP3/USB Wheels Wheels, 17" aluminum Wheels, 17" aluminum Wheels, 18" aluminum Wheels, 18" aluminum Floor Mats Floor Mats Floor Mats Floor Mats Floor Mats Seat Trim/Style Premium Cloth Premium Cloth Leather Leather Other Power Driver Seat: 8-Way Power Driver Seat: 8-Way Power Driver Seat: 8-Way Power Driver Seat: 8-Way Other Leather Wrapped w/ Audio Leather Wrapped w/ Audio Leather Wrapped w/ Audio Leather Wrapped w/ Audio Other Premium Audio - Pioneer 8-Spk Premium Audio - Pioneer 8-Spk Premium Audio - Pioneer 8-Spk Premium Audio - Pioneer 8-Spk Other Remote Start Remote Start Other StabiliTrak StabiliTrak StabiliTrak StabiliTrak Other OnStar w/ Bluetooth OnStar w/ Bluetooth OnStar w/ Bluetooth OnStar w/ Bluetooth Other XM XM XM XM Other Manual Liftgate Manual Liftgate Power Liftgate Power Liftgate Other Rear Park Assist Rear Park Assist Other Memory: Drivers Seat & Mirrors Memory: Drivers Seat & Mirrors Other Sunroof Sunroof Other Chrome Package Chrome Package A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility 2WD 4 Dr Utility 4WD 4 Dr Utility 2WD 4 Dr Utility 4WD Model Code TLH26 TLK26 TLJ26 TLM26 Equipment Group 3SB (SLE-2) 3SB (SLE-2) 4SB (SLT-2) 4SB (SLT-2) Volume % of Total “***” “***” “***” “***” Required Options - 100% ` Required Options 0% - 100% 3.0L V6 SIDI (Requires Q6D 18" wheels) - LFW - 30% 3.0L V6 SIDI (Requires Q6D 18" wheels) - LFW - 30% 3.0L V6 SIDI (Requires Q6D 18" wheels) - LFW - 50% 3.0L V6 SIDI (Requires Q6D 18" wheels) - LFW - 50% Excluded Options - 0% Color GAO Color GAO Color GAO Color GAO Color GHA Color GHA Color GHA Color GHA Color GLB Color GLB Color GLB Color GLB Exterior Colors GAN - Quicksilver Metallic 20% 25% 25% 25% GAO - Gold Mist NA NA NA NA GAR - Carbon Black Metallic 20% 20% 20% 20% GBV - Cyber Gray Metallic 20% 20% 20% 20% GAZ - Summit White - NEW 20% 15% 15% 15% GHA - Mocha Steel Metallic NA NA NA NA GIS - Merlot Jewel Metallic 20% 20% 20% 20% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility 2WD 4 Dr Utility 4WD 4 Dr Utility 2WD 4 Dr Utility 4WD Model Code TLH26 TLK26 TLJ26 TLM26 Equipment Group 3SB (SLE-2) 3SB (SLE-2) 4SB (SLT-2) 4SB (SLT-2) Volume % of Total “***” “***” “***” “***” GLB - Sonic Blue Metallic - NEW NA NA NA NA TOTAL 100% 100% 100% 100% Interior Colors AFA/AFC/AFE - Jet Black 50% 50% 45% 45% AFB/AFD/AFF - Light Titanium 50% 50% 40% 40% AFG - Brownstone - (Leather Only) NA NA 15% 15% TOTAL 100% 100% 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. GMC Yukon 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Utility 2WD 4 Dr Utility 4WD Model Code TC10706 TK10706 Equipment Group 4SA (SLT) 4SA (SLT) Volume % of Total “***” “***” Standard Equipment Engine Engine Vortec 5.3L V8 Flex - LMG Engine Vortec 5.3L V8 Flex - LMG Transmission Transmission, Automatic Transmission, Automatic Air Conditioning Air Cond. Auto Tri- Zone Air Cond. Auto Tri- Zone Air Conditioning, Rear Air Conditioning, Rear Aux. Air Conditioning, Rear Aux. Steering Power Steering Power Steering Brakes Brakes, Power 4Whl Disc w/ ABS Brakes, Power 4Whl Disc w/ ABS Windows Power Windows Power Windows Door Locks Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Cruise Control Cruise Control Cruise Control Tilt Wheel Tilt Steering Wheel Tilt Steering Wheel Seat Seat, 6 Way Power Driver Seat, 6 Way Power Driver Rear Defogger Rear Defogger Rear Defogger Radio Radio AM/FM/6 disc CD UUIJ- single disc w/ USB & req. U42 Radio AM/FM/6 disc CD UUIJ- single disc w/ USB & req. U42 Wheels Wheels, 18" aluminum - QF8 Wheels, 17" aluminum - N88 Floor Mats Floor Mats Floor Mats Seat Trim/Style Seat, Leather Bucket Seat, Leather Bucket Other STD 3 Pass 3rd Row Seat - AS3 STD 3 Pass 3rd Row Seat - AS3 Other StabiliTrak StabiliTrak Other Power Adj Pedals Power Adj Pedals Other Rear Park Assist Rear Park Assist Other XM XM Other OnStar OnStar Other Bluetooth for phone Bluetooth for phone Required Options - 100% UE0/U2J - Not Available SLT-2 Equipment Package(PCK) Includes: SLT-2 Equipment Package(PCK) Includes: Full Feature Leather Buckets with Heat (10 way)-AN3 Full Feature Leather Buckets with Heat (10 way)-AN3 Heated 2nd Row Seats - KA6 Heated 2nd Row Seats Power Folding Outside Mirrors with Integrated Turn Signals- DL3 Power Folding Outside Mirrors with Integrated Turn Signals 2nd Row - Power Release - ARS 2nd Row - Power Release A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility 2WD 4 Dr Utility 4WD Model Code TC10706 TK10706 Equipment Group 4SA (SLT) 4SA (SLT) Volume % of Total “***” “***” Power Liftgate - E61 Power Liftgate - E61 Required Options 0% - 100% Sunroof - CF5 - 30% Sunroof - CF5 - 30% Rear Entertainment - U42 - 30% Rear Entertainment - U42 - 30% Excluded Options - 0% Color 46U Color 46U Color 51U Color 51U Color GGU Color GGU Exterior Colors 41U - Onyx Black 15% 15% 50U - Summit White NA NA 51U - Gold Mist Metallic NA NA 89U - Crystal Red Tintcoat 15% 15% 98U - White Diamond Tricoat * 30% 30% GHA - Mocha Steel Metallic - NEW 15% 15% GAN -Quicksilver Metallic 25% 25% TOTAL 100% 100% Interior Colors 193/196 - Ebony 35% 35% 333/336 - Light Tan 30% 30% 833/836 - Light Titanium 35% 35% TOTAL 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. GMC Yukon XL 2012MY Repurchase Rental Minimum Equipment (VN9) Model 4 Dr Utility 2WD 4 Dr Utility 4WD Model Code TC10906 TK10906 Equipment Group 4SA (SLT) 4SA (SLT) Volume % of Total “***” “***” Standard Equipment Engine Engine Vortec 5.3L V8 Flex - LMG Engine Vortec 5.3L V8 Flex - LMG Transmission Transmission, Automatic Transmission, Automatic Air Conditioning Air Cond. Auto Tri- Zone Air Cond. Auto Tri- Zone Air Conditioning, Rear Air Conditioning, Rear Aux Air Conditioning, Rear Aux Steering Power Steering Power Steering Brakes Brakes, Power 4Whl Disc w/ ABS Brakes, Power 4Whl Disc w/ ABS Windows Power Windows Power Windows Door Locks Pwr Locks w/Keyless Ent. Pwr Locks w/Keyless Ent. Cruise Control Cruise Control Cruise Control Tilt Wheel Tilt Steering Wheel Tilt Steering Wheel Seat Seat, 6 Way Power Driver Seat, 6 Way Power Driver Rear Defogger Rear Defogger Rear Defogger Radio Radio AM/FM/6 disc CD UUIJ- single disc w/ USB & req. U42 Radio AM/FM/6 disc CD UUIJ- single disc w/ USB & req. U42 Wheels Wheels, 17" aluminum - N88 Wheels, 17" aluminum - N88 Floor Mats Floor Mats Floor Mats Seat Trim/Style Seat, Leather Bucket - A95 Seat, Leather Bucket - A96 Air Bags Dual Front & Side Dual Front & Side Other STD 3 Pass 3rd Row Seat - AS3 STD 3 Pass 3rd Row Seat - AS3 Other StabiliTrak StabiliTrak Other Power Adj Pedals Power Adj Pedals Other Rear Park Assist Rear Park Assist Other XM XM Other OnStar OnStar Bluetooth for phone Bluetooth for phone Required Options - 100% UE0/U2J - Not Available SLT-2 Equipment Package(PCK) Includes: SLT-2 Equipment Package(PCK) Includes: Full Feature Leather Buckets with Heat (10 way)-AN3 Full Feature Leather Buckets with Heat (10 way)-AN3 Heated 2nd Row Seats - KA6 Heated 2nd Row Seats - KA6 Power Folding Outside Mirrors with Integrated Turn Signals- DL3 Power Folding Outside Mirrors with Integrated Turn Signals- DL3 A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Model 4 Dr Utility 2WD 4 Dr Utility 4WD Model Code TC10906 TK10906 Equipment Group 4SA (SLT) 4SA (SLT) Volume % of Total “***” “***” 2nd Row - Power Release - ARS 2nd Row - Power Release - ARS Power Liftgate - E61 Power Liftgate - E61 Required Options 0% - 100% Sunroof - CF5 - 30% Sunroof - CF5 - 30% Rear Entertainment - U42 - 30% Rear Entertainment - U42 - 30% Excluded Options - 0% Color 46U Color 46U Color 51U Color 51U Color GGU Color GGU Exterior Colors 41U - Onyx Black 15% 15% 50U - Summit White NA NA 51U - Gold Mist Metallic NA NA 89U - Crystal Red Tintcoat 15% 15% 98U - White Diamond Tricoat * 30% 30% GHA - Mocha Steel Metallic - NEW 15% 15% GAN -Quicksilver Metallic 25% 25% TOTAL 100% 100% Interior Colors 193/196 - Ebony 35% 35% 333/336 - Light Tan 30% 30% 833/836 - Light Titanium 35% 35% TOTAL 100% 100% A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Attachment 1B December 22, 2010 To: All Daily Rental Companies and Inspection Providers Re:2ental Return Program Guidelines Implementation Date: January 3, 2011 General Motors is pleased to announce the 2ental Return Program Guidelines.Please note the changes and additions from the 2010 Guidelines are shown in bold print in the guideline document. The 2011 Rental Return Program Guidelines feature an increase in the Damage Deductible amount from $400 to $450.A summary of the changes and clarifications are as follows: NEW ITEMS AND CHANGES · Damage deductible amount changed from $400 to $450. · A clarification of MET charges for integral Keyless Remote and key on page 13. · MET Codes were removed for 13 inch tires and non-electronic ignition and trunk keys. · The GM Holiday section and Vehicle Categories are updated for 2011. · There are numerous address changes for turn back yards that are shown in red print to aid in identifing these changes located in Exhibit E.These changes have all been previously communicated via bulletin. · Excessive hail damage inspection process has been added to Paintless Dent Removal in Exhibit B. · The tire replacement chart will be sent as soon as it is available in early 2011. Many of these revisions to the return program guidelines are a result of rental customer input, competitive analysis and lessons learned from customer / GM site visits during the 2010 calendar year.Through these continuous improvements, our customers will experience superior value and fairness in the 2eneral Motors Rental Return Program. If there are any questions, please contact your lead representative in General Motors Remarketing. Tom Martin Avis / Budget and Licensees / SGS 313-667-6434 Sandy Grinsell Enterprise / Vanguard Car Rental / Hertz / 313-667-6437 and Licensees Audre Walls Independent Rental accounts / CT Axis / Inviso 313-667-6444 John Pruse Manager, Rental Customer Support and Inspection Development Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. GENERAL MOTORS 2 DAILY RENTAL ACQUISITION PROGRAM TURN-IN STANDARDS and PROCEDURES Effective for all vehicles inspected and accepted on or after January 3, 2011 Table of ContentsPage I. General Condition Standards …………….………… 2 A. Vehicle Return Requirements ……………. 2 B. Title, Registration, Tax, VIN Plate …………… 3 C. Vehicle Damage and Disclosure…………….…………… 3 D. Damage Allowance, Existing Damage, Previous Repairs …………… 4 E. Vehicle Maintenance ……………. 5 II. Normal Wear and Tear …………… 5 A. Glossary……………5 B. Sheet Metal and Paint …………… 5 C. Convertible Tops …………….……… . 6 D. Front and Rear Bumpers …………… 7 E. Tires …………… 9 F. Wheels, Covers and Aluminum Wheels …………… . 10 G. Vehicle Lighting…………… …11 H. Interior Soft Trim and Carpets …………… 11 I. Carpet Retainers / Sill Plates …………… 11 J. Vehicle Glass …………… 11 III. Original Equipment, Aftermarket Equipment and Accessories …………… 12 IV. Missing Equipment Program (MET) …………… 12 V. Vehicle Integrity …………… 13 VI. Litigation Liability …………… 14 VII. General Turn-In Procedures …………… 14 A. Forecast …………… 14 B. Delivery …………… 14 C. Inspection ……………14 D. Reviews …………… 15 E. Acceptance …………… 15 F. Standard Program Payments…………… 15 G. Rejects ……………. 16 H. Other …………… 16 VIII. Permanently Rejected Vehicles …………… 17 IX. Miscellaneous Items ……………. 17 A. General Return Facility Guideline …………… 17 B. Holidays ……………17 C. Contact Information …………… 18 X. Exhibits A. Vehicle Categories…………….……….19 B. PDR Process and Limitations …………… 20 C. MET Program Price List/ Misc. MET Item …………… 22 D. Mid – Rail and Engine Cradle Damage Definitions…………… 25 E. GM Authorized Return Locations……………26 F. GM Approved 2008 Replacement Tire Tables…………… 30 G. MET Tire Program…………… 31 H. GM Windshield Glass Manufacturers …………… 32 I. Title Shipping and Handling Procedure …………… 33 J. Aluminum Wheel Repair …………….…………… 34 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. The interpretation of these Guidelines is solely the discretion of General Motors LLC (or”(GM”). I. GENERAL CONDITION STANDARDS A. Vehicle Return Requirements 1. Vehicle must be returned washed and vacuumed.Vehicles with dirty interiors including newspapers, cups and other trash will be charged a $35 Dirty Interior MET Fee. a. The dirty interior charge will be used when the interior of the vehicle is littered with trash.Excessive trash in the vehicle such as cups, bottles, newspapers, food bags, roadmaps, etc., that would hinder interior inspection would generate a $35.00 dirty interior MET charge. b. One of the following items will be allowed at no charge, 1) gum wrapper 2) plastic bottle / bottle cap 3) straw or straw wrapper. c. General Motors’ expectation of a vehicle’s condition, when returned by the rental company, is that it will be in the same condition as it is when provided to a rental customer. 2. Vehicles with an exterior that is too dirty to inspect will be gate released to the rental account for washing.When the vehicle is returned and inspected a $75.00 re-inspection fee will be charged. 3. Vehicles must have a minimum ¼ tank of gasoline with the exception of Hawaii vehicles, which cannot exceed a ¼ tank of gasoline. 4. Emission labels are required to be in place and legible on all vehicles returned to General Motors.Vehicles without an emission label will be Currently Ineligible and gate released to the rental account.A $75.00 re-inspection fee will be charged when the vehicle is corrected and returned. 5. Vehicles must have two (2) sets of keys, all owner manuals, floor mats, and programmed keyless remotes/key fobs and all other remotes, included as original equipment. 6. General Motors vehicles store the vehicle mileage in one of two locations, either the vehicle’s Instrument Cluster or the Body Control Module, BCM.Vehicles with the mileage stored in the BCM can be restored using the Tech 2 scan tool and a code supplied by GM Techline, refer to the appropriate GM Shop Manual for complete instructions.Rental accounts with General Motors Warranty In-shop facilities may be able to restore the mileage after a BCM replacement with the proper training and tools.For vehicles with the mileage stored in the Instrument Cluster, the mileage will be restored by the AC Delco Service Center prior to returning the cluster to the customer.Vehicle mileage restoration MUST be done at the time of the repair as the stored information must be recovered and transferred to the new / replacement part.If any of the above repairs cannot be properly completed by the rental account’s service department, the vehicle must be taken to the appropriate GM dealer for repairs.Vehicles with 0 mileage or a mileage statement will no longer be accepted for return to General Motors. 7. A vehicle must comply with all aspects of the applicable program parameters or it is not eligible for return. 8. Each vehicle shall be in sound mechanical and electrical operating condition.Repair of these items must be made prior to turn-in or the vehicle will be rejected. 9. All warranty and campaign claims should be completed prior to returning the vehicle to General Motors.Failure to complete warranty and/or campaign claims may render the vehicle Currently Ineligible.A $75.00 re-inspection fee will be charged when the vehicle is returned.Repair of existing body damage is not required for vehicles released for warranty, mechanical or campaign repairs. Any vehicle equipped with supplemental inflatable restraints (S.I.R.) including driver, passenger or side airbags that have been deployed, missing or otherwise disconnected, must be replaced with the approved OEM replacement and must meet GM standards prior to turn-in. B. Title, Registration, Tax, VIN Plate 2 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. 1. A vehicle submitted with a COV (Certificate of Origin for a Vehicle) or a branded title, is not eligible for return. 2. All vehicles must have a valid and current registration, at the time of acceptance.State and local taxes must be paid prior to turn-back. The Daily Rental Company must comply with State regulations pertaining to proof of payment for State and local taxes. 3. Titles for all turn-in vehicles for the Daily Rental Companies must bereceived by the SGS Title Center within three (3) business days of vehicle turn-in to the address shown below.The vehicle turn-in date is considered the first day.See Exhibit I for detailed title shipping instructions. SGS Title Center 9805-C North Cross Center Court Huntersville, NC 28078 Phone:704-997-1082 FAX:704-997-1090 4. The Daily Rental Company must remove each vehicle at an auction or turn-in site if the title for such vehicle is not received within 30 days of the turn-in date.The vehicle will be Currently Ineligible and will be assessed a re-inspection fee if / when it is returned. 5. The vehicle’s Vehicle Identification Number Plate (VIN) must be completely readable and properly attached to the dash panel.Any obstruction causing a portion of the plate to be covered is not acceptable. 6. The plate must be flush and secure with the rivets intact and tight. 7. The plate cannot be bent, cracked or torn and the rivets cannot be damaged in any manner. 8. Bent or loose VIN plates cannot be repaired or replaced.General Motors cannot replace a VIN plate or the rivets used to attach it to the dash panel. 9. VIN plates not meeting these criteria will render the vehicle Permanently Ineligible for this Program. C. Vehicle Damage and Disclosure Requirements 1. The GM Disclosure Policy mandates that all prior damage and repairs must be electronically disclosed prior to turn back, excluding warranty repairs performed by the Daily Rental Company or a GM Dealer. 2. The electronic disclosure must be checked in the appropriate box (Yes or No), confirmingor denying previous damage.Failure to disclose previous damage at turn-in will be grounds for rejecting the vehicle. 3. Collision damage must be disclosed and be supported by repair orders, if requested by the inspection provider on behalf of General Motors. 4. Repair orders must accurately reflect all work performed and include all associated repair costs. 5. The inspection provider, on General Motors behalf, will request a Repair Order when: a. Previous repaired damage noted during the inspection does not agree with the disclosure. b. The dollar amount disclosed appears too high or low based on the visual inspection. c. The disclosed damage areas and the disclosed repair amount appear significantly out of line. d. There should be no other arbitrary rule or guideline, such as any damage over $XXX amount or with damage to X number of body panels used as a basis for requesting R.O.’s. 6. Requested repair orders must be received by the inspection provider within two business days of the request for the rental account to maintain their original turn in date.Requested repair orders not received by the inspection provider within seven (7) business days will cause the vehicle to be deemed Currently Ineligible and must be gate released and removed from the yard until the repair order is available.A $75.00 re-inspection fee will be charged when the vehicle is returned with the requested repair order. 3 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. D. Damage Allowance, Existing Damage and Previous 1. GM will absorb the cost of repairs on those vehicles returned with $450 or less existing damage. 2. GM will charge the Daily Rental Company for current damage in excess of the $450 damage allowance plus a service fee. The service fee will be applied as follows: AMOUNT IN EXCESS OF $450 SERVICE FEE $0 TO $99.99 EQUAL TO AMOUNT OVER $100.00 TO $1,099.99 $1,100.00 TO $1,599.99 3. Vehicles with existing damage exceeding $2,000 are not currently eligible for return. 4. Prior repairs cannot exceed $2,250 for Category 1 vehicles, $2,750 for Category 2 vehicles, $3,250 for Category 3 vehicles and $4,250 for Category 4 vehicles.These amounts exclude costs related to vehicle glass, tires, wheels, wheel covers, Supplemental Inflatable Restraint (SIR) system components, “Loss of use” and towing charges.Vehicles exceeding these maximums are not eligible for turn-in.See Exhibit A - Vehicle Categories / Prior Repair Limits. 5. Vehicles with "Poor Prior Repairs" of $700 or less, GM will accept the vehicle and charge the estimated repair cost to the Daily Rental Company under the MET program.Vehicles with “Poor Prior Repairs” exceeding $700 will be considered “Currently ineligible” and released to the Daily Rental Company. 6. If a vehicle is identified as “currently ineligible” as a result of a mechanical, warranty / campaign, unacceptable glass or mis-matched tires, etc. GM will allow the unit to be gate released, repaired for these reasons only, and returned for acceptance consideration. If the returned vehicle has had partial repairs on any chargeable damage identified when it was originally inspected, the entire vehicle must be repaired to no more than $100 in chargeable current damage. A $75 Re-inspection Fee will apply. 7. Missing equipment will not be included as part of the chargeable damage allowance, but will be charged per the Missing Equipment Program (MET, refer to Section IV). 4 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. E.Vehicle Maintenance 1. Vehicles must be maintained as described in the Vehicle Owners Manual. Failure to comply will result in permanent rejection of the vehicle.The repair/replacement of an engine or transmission that is due to non-compliance of vehicle maintenance will render the vehicle permanently ineligible. II. NORMAL WEAR AND TEAR Listed below is the nomenclature commonly used to describe degree of damage in inspection reporting. A. GLOSSARY OF TERMS – “General Description” 1. Abrasion – A lightly scratched or worn area of the finish, either paint, clear coat, or chrome, that does not penetrate to the base material of the part or panel. 2. Chip – Confined area where paint has been removed from the surface, usually not larger than 1/8 inch, for purposes of these return guidelines. 3. Dent – A depression of any size in the panel material whether metal, composite, or other, with or without paint damage. 4. Ding – A small dent an inch or less in diameter with or without paint damage. 5. Gouge – An area where the damage has penetrated the finish and removed a portion of the base material of the part or panel. 6. Scratch – A cut in the surface, of any material, that may or may not penetrate the finish. 7. Scuff – A worn or rough spot that is deep enough to disturb the base material of the part or panel but does not remove any base material. B. SHEET METAL AND PAINT The following are acceptable return conditions and applicable charges.For Paintless Dent Removal (PDR) criteria see Exhibit B. 1. Maximum of two dents per panel that are individually no larger than one (1) inch in diameter, does not break the paint, and qualifies for Paintless Dent Removal (PDR) are non-chargeable. 2. Scratches in the clear coat that do not penetrate to the color coat, and do not catch a finger nail, are non-chargeable. 3. Chips to door, hood or deck lid edges that do not reach flat panel surfaces are non-chargeable. 4. An appearance fee and PDR may be used on the same panel. 5. One dent that qualifies for PDR that contains one chip inside the dent.The chip must be no larger than one-eighth (1/8) inch in diameter and cannot exhibit any spider cracks around the chip.This damage would be charged $50 for the PDR and $20 Appearance Charge for the chip, totaling $70.00. 6. ALL PANELS EXCEPT HOOD a. One to three chips, individually no larger than one-eighth (1/8) inch in diameter are no charge. b. Four to six chips per panel will be charged the $20 appearance charge. 5 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. c. Over six chips per panel will require a minimum of a panel refinish. 7. HOOD PANEL a. Maximum of six chips to the leading edge (first 5 inches) of the hood, individually no larger than one-eighth (1/8) inch in diameter, and / or up to three chips on the remainder of the hood at no charge. b. Up to 10 chips in the leading edge of the hood and / or up to six chips on the remainder of the hood will be charged a $40 appearance charge. c. Over ten chips in the leading edge of the Hood and / or over six chips on the remainder of the Hood will require a minimum of a hood panel refinish. d. Scratches that individually do not exceed ¼ inch in length may be used in any combination with chips but not to exceed the quantities shown above. HOOD PANEL CONDITIONS HOOD – LEADING EDGE, FIRST 5” HOOD – ALL BUT LEADING EDGE CHARGES Maximum of 6 chips / scratches Maximum of 3 chips / scratches Non-Chargeable Maximum of 10 chips / scratches Maximum of 6 chips / scratches. $40.00 Appearance fee Greater than 10 chips / scratches Greater than 6 chips / scratches Hood Panel Refinish See B. Sheet Metal and Paint above for additional details. 8. Chips and scratches, that exceed the guidelines outlined above, will be charged for Panel Refinish. 9. Vehicles with damage confined to either the upper or lower half of a panel may qualify for a partial panel repair.A partial panel repair can only be considered when there is a clean break between the upper and lower portion of the panel.A clean break is defined as a body side molding, cladding, etc. that runs from one end of the panel to the other with no gaps at either end.Body lines are not a clean break and partial panel repair does not apply. A partial Deck Lid / Lift gate repair has been added for an area below a molding that goes from end to end on the Deck Lid or Lift gate.An example would be the Chevrolet Impala with an area of approximately 2 inches below the Deck Lid Molding.This is not a spot repair and cannot be used above the molding. The floor of a pick-up truck box is considered one panel and is covered by the above guideline of two dents per panel no larger than (1) inch that does not break the paint.One dent to each wheelhouse no larger than (1) inch, that does not break the paint, is acceptable.Paintless Dent Removal cannot be used on the floor or wheelhouse of a pick-up truck. C.CONVERTIBLE TOPS The following are acceptable return conditions with regard to convertible tops: 1. Stains that can be removed by normal reconditioning. 2. Abrasions that are not visually offensive. 3. Top structure must be operational and not damaged. 6 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. D.FRONT AND REAR BUMPERS Bumpers will be inspected from a standing position. The following are acceptable return conditions with regard to front and rear soft painted bumper fascia and textured bumpers: 1. A maximum of two dents, no larger than one inch that do not break the paint are no charge. Dents that encroach on the edges of the license plate pocket and impressions of screw heads would continue to be chargeable damage. 2. Maximum of two scratches per bumper that are no longer than two (2) inches and no wider than ¼ inch or, one scratch no longer than four (4) inches and no wider than ¼ inch that penetrates the color coat, exposing the black bumper material, but not penetrating the black bumper material requiring filler are non-chargeable. 3. Minor indentations in the rear bumper cover, directly below the trunk opening, without paint damage are non-chargeable. 4. An appearance charge of $20 will be assessed for minor chipping along the edge of the rear bumper below the deck lid / lift gate that does not remove the base material.This would be damage from dragging items from the trunk across the top of the bumper. 5. On bumper covers with no other damage, one to three chips 1/8 inch or less per bumper cover are no charge.Four to six chips 1/8 inch or less per bumper cover charged for $20 appearance fee.Over six chips per bumper cover will require a minimum of a partial bumper repair.Scratches that individually do not exceed ¼ inch in length may be used in any combination with chips but not to exceed the quantities shown above. See #4 above for additional details See #3 above for additional details. [Graphic Omitted] BUMPER CONDITIONS FRONT OR REAR BUMPER FASCIA CHARGES A maximum of two dents, no larger than one inch that do not break the paint Non-Chargeable Maximum of two scratches per bumper no longer than 2” and no wider than ¼”or, one scratch no longer than 4” and no wider than ¼ inch Non-Chargeable 7 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Minor indentations in the rear bumper cover, directly below the trunk opening, without paint damage Non-Chargeable An appearance charge will be assessed for minor chipping along the edge of the rear bumper below the deck lid / lift gate that does not remove the base material $20.00 Appearance Fee BUMPER COVERS WITH NO OTHER DAMAGE Maximum of 3 chips / scratches per bumper Non-Chargeable Maximum of 6 chips / scratches per bumper $20.00 Appearance Fee Greater than 6 chips / scratches per bumper Minimum Partial Bumper Repair See D. (Front and Rear Bumpers) above for additional details. 6. The front and rear bumper fascia may be mis-aligned due to a low impact collision.A charge of $50.00 has been added for the front and rear bumper to re-attach any disconnected fasteners and align the bumper fascia when no other damage is present.This repair cannot be used for a poor previously repaired bumper, only minor misalignments without paint damage. 7. Damage on the underside of the bumper, observed during the undercarriage inspection, other than breakage, will not be chargeable.Cracked or broken bumpers, regardless of location, will remain chargeable as a repair or replacement. 8. Partial bumper repairs may be charged using the following criteria for either painted or textured bumpers: a. A partial bumper repair can be performed on a rolling third or 33% of the bumper.The damage can be anywhere on the bumper as long as it is confined to an area equal to a continuous third of the bumper’s length. b. Partial bumper repairs cannot be used for vehicles utilizing paints commonly referred to as pearl or tri-color due to color matching concerns. c. The $20 appearance fee may be used on bumpers in conjunction with a partial bumper repair if the damage is located on different areas of the bumper. (Example) The partial bumper charge can be assessed for damage to the center of the bumper and an appearance fee for minor chips on the left end of the bumper eliminating the need to charge for a full refinish. 9. Cracked or punctured bumper fascia’s will be charged a minimum partial bumper repair fee of $125.00 for painted bumpers and $175.00 for textured bumpers per the parameters below. a. Crack(s) in the bumper, not exceeding a total combined length of four (4) inches in total, or a puncture not exceeding the diameter of a U.S. quarter. b. Amaximum of two dents, individually not exceeding two (2) inches in diameter and confined to 1/3 of the bumper area. Bumpers that are both painted and textured or two tone will be treated as separate chargeable bumpers and charged the full repair amount for each panel if the damage follows the above guidelines. License plate screw holes in the front bumper cover used to attach the license plate to the bumper, without the proper bracket, will be charged a minimum of a partial bumper repair at $125.00. Metal bumpers, either painted or chrome. a. A maximum of two scratches or chips per bumper that are no longer than two (2) inches and no wider than ¼ inch or, one scratch no longer than four (4) inches and no wider than ¼ inch that penetrates the color coat, that would not require filler are acceptable at no charge. b. A maximum of two (2) dents that are individually no larger than one (1) inch in diameter and do not damage the paint or chrome will be charged $100.00. c. Damage exceeding the above criteria will be charged for a bumper replacement including damage that removes any chrome plating on a metal bumper. 8 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. E. TIRES The following are acceptable conditions regarding all tires including full size spare tires which must meet the same inspection criteria as a road tire: The space saver spare tire used on most General Motors vehicles does not fall into the same criteria as the four road tires.The space saver spare must be in the vehicle, inflated and undamaged.The minimum 5/32 inch tread depth requirement does not apply.They also may not be the same make as the road tires. 1. All tires must have 5/32 inch or better original tread across all primary tread grooves without any exposed belts.All tires must match by size, make and type. 2. Only GM original equipment tires or GM approved replacement tires are acceptable.Refer to Exhibit F - GM Approved 2009 Replacement Tire Table. 3. When the replacement tire shown in Exhibit F is not available the first step should be to contact the tire manufacturer through their Customer Assistance phone number.This information is located in the Tire Warranty Book included with the vehicle’s warranty information.If the replacement tire cannot be located a replacement exhibiting the same TPC code as the original tire may be used, however, all tires must match by size, make and type. 4. Tires without a TPC rating or when another manufacturer cannot supply the same TPC rated tire, any other OE supplier shown on Exhibit F can be used as long as the tire matches the original by size, load rating and speed rating.The same rule as above will apply, all four tires must match by size, make and type. 5. Tires with mushroom-type plugs, installed from the inside out, in the tread only, are acceptable.All other plugs / patches are not acceptable.General Motors reserves the right to charge the Daily Rental Company via the MET Tire Program for any unacceptable plugged tire found and replaced prior to the sale of the vehicle, with no right to review. 6. Exhibit G - MET Tire Program, provides details for tire replacement under the MET program.This program is available to Daily Rental Companies at their discretion. Non Measureable Sipe Tread [Graphic Omitted] Measureable Tread Grooves Must be a Minimum of 5/32”. 9 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. FWHEELS, COVERS AND ALUMINUM WHEELS Refer to Exhibit J for GM approved wheel repairs. Wheel description and nomenclature 1. Stamped Steel Wheel – A base wheel usually painted black which utilizes a hub cap or wheel cover. 2. Aluminum / Alloy Wheel – A wheel made of aluminum or aluminum alloy.These wheels are typically coated with either, 1) clear coat 2) paint with or without clear coat 3) polished and clear coated or 4) chrome plated. The following are acceptable return conditions for aluminum / alloy wheels, stamped steel wheels, and wheel covers with any appropriate charges.See Exhibit J. for additional information: 1. Description of non-chargeable conditions. a. The face of the wheel cover or wheel may have a maximum of two (2) light scratches or scuffs to the surface not penetrating through to the base material that are no longer than 1 1/2 inches and no wider then 1/4 inch. b. Light scratches or scuffs within one inch of the outside edge of the wheel or wheel cover are acceptable, provided they do not, in total, exceed one-third (1/3) the circumference of the wheel. 2. A $50 MET Appearance Charge will be assessed for abrasions and scratches, exceeding those outlined in number one above, that do not remove material or distort the outer edge of the wheel. a. Damage must be limited to the outer one (1) inch of the edge of an Aluminum or Alloy wheel that can be removed with light sanding. b. The damage cannot, in total, cover more than 25% of the wheel’s rim area. 3. Scratches, scuffs or gouges that remove material or distort the outer edge of the wheel can be repaired.The following prices apply to aluminum, alloy and chrome plated steel wheels as shown in Exhibit J. a. All car and truck aluminum / alloy with clear coat or painted surface $165.00, b. All car and truck chrome plated aluminum / alloy or steel $205.00. c. All car and truck brightly polished aluminum $235.00. 4. Gouges of the base material in the center or spoke area of the aluminum / alloy wheel are not repairable and must be charged for a replacement. 10 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. G.VEHICLE LIGHTING The following are acceptable return conditions with regard to vehicle lighting: 1. All lights/lamps must be operational.(Front, Rear, Side and Interior) H. INTERIOR SOFT TRIM AND CARPETS The following are acceptable return conditions with regard to interior soft trim and carpets: 1. All stains which can be removed by normal reconditioning are non-chargeable. 2. Maximum of one (1) burn that is not larger than one-quarter (1/4) inch in diameter and not through the backing material is non-chargeable. 3. For tears or cuts in leather, vinyl or cloth, on soft interior trim panels, the following damage charges will apply. a. $100.00 for tears or cuts not longer than two inches in leather or vinyl. b. $70.00 for tears or cuts not longer than two inches in plain cloth, with no pattern. c. For tears or cuts up to four inches the damage charge is $125.00 for leather or vinyl and $90.00 for plain cloth, with no pattern. d. The above repairs cannot be utilized if the damage crosses a seam in the material. e. Damage exceeding the above criteria will require a trim panel part replacement. 4. Carpet stains that require bleaching and dying of the carpet will be charged $65 per section, ie. right front, left front, etc. 5. Torn or punctured carpet may be repaired using the following pricing: a. $50 charge for a puncture not exceeding ¾ inch in diameter. b. $125 charge for a tear not exceeding two (2) inches in length. 6. Damage exceeding the above defined conditions, in number 4 and 5 above,will require carpet replacement. I. CARPET RETAINERS/ SILL PLATES The following are acceptable return conditions with regard to carpet retainers/sill plates: 1. Carpet retainers and sill plates must be in place. 2. Minor surface scuffs/scratches are acceptable. J. VEHICLE GLASS 1. The following are acceptable return conditions with regard to rear windows, side / door windows, and any stationary glass: a. Minor pinpoint chips or vertical scratches in the side / door glass will be acceptable and noted in the non-chargeable portion of the AD006. b. Minor pinpoint chips to any stationary or rear glass is acceptable as a non-chargeable condition. c. Any damage more severe than stated above will render the vehicle Currently Ineligible and must be released to the rental account for repair. Only windshields can be charged as a MET Program charge or part replacement.Door, side and rear windows cannot be charged as current damage and must be considered Currently Ineligible and released to the rental account for repair.A $75.00 Re-inspection Fee will be charged upon the vehicle’s return. 2. Windshield 11 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. a. Pinpoint chips are non-chargeable providing the glass is not sandblasted.Sandblasted glass is defined as a series of pinpoint chips in a concentrated area. b. Four (4) chips (without legs) from one-eighth (1/8) inch not to exceed three sixteenth (3/16) inch are non-chargeable providing no more than two (2) chips reside in the driver's side wiper area. c. Chips (without legs) one-eighth (1/8) inch or less located within one (1) inch inbound from the "Frit Band" (windshield outer perimeter darkened area) are non-chargeable. d. General Motors will not accept glass that has been repaired.Only OEM glass is acceptable (see Exhibit H: GM Windshield Glass Manufacturers.) e. Damaged windshields may be replaced under the terms of the MET program. 3. General Motors reserves the right to charge the Daily Rental Company $220 for each windshield replaced at auction prior to sale of vehicle where previously written as “chipped no charge”, with no right to review. III.ORIGINAL EQUIPMENT, AFTERMARKET EQUIMENT AND ACCESSORIES A. Original Equipment - All original equipment and accessories noted on the factory invoice must be on the vehicle.All missing parts (such as body side moldings, wheel covers, trunk mat, spare tire, correct rear van seats, jack and wheel wrench) are to be replaced prior to return and must be original GM equipment.All OEM options and accessories must be installed on the vehicle prior to being placed in daily rental service. B. After-Market Equipment - Any after-market parts or accessories i.e. GPS / navigational systems, pick-up truck bed liners, running boards, etc. installed by the rental account or their agent must have priorGM Remarketing approval prior to installation.Drilling, electrical modifications, etc. without prior approval will render the vehicle permanently ineligible.Pick-up truck bed liners, running boards, etc. must be left on the vehicle at turn back. IV.MISSING EQUIPMENT PROGRAM (MET) A. The Missing Equipment Program (MET) is designed to expedite turn-in by allowing the Daily Rental Company to pay for select missing parts or accessories as determined by GM Remarketing (refer to Exhibit C), as opposed to the Daily Rental Company replacing the part or accessories.MET items will be deducted from the repurchase payment to theDaily Rental Company.MET items will not be included as part of the $450 chargeable damage allowance (Refer to Section I-D, Damage Allowance). B. Vehicles turned in with one or all the mats missing, on vehicles so equipped, will be assessed a MET charge for missing mats or for the set if none are returned with the vehicle.All vehicles will be assessed the appropriate MET fee for any missing floor mats.Floor mats are required per the “Minimum Equipment Requirements”, C. Keyless remote / key fobs must be operational.Key fobs that are not functional will be charged $30.00 for re-programming.Missing key fobs will be assessed the programming fee, which is included in the Met fee for the missing key fob(s).Missing keys utilizing an integral Keyless Remoteand key will be charged the Keyless Remote MET charge as they are not serviced separately. 12 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. V.VEHICLE INTEGRITY A. Damage which compromises the integrity of the vehicle, repaired or not, will be grounds for rejecting the vehicle as a permanent reject.Minor damage that has not been repaired (i.e., small dents, scrapes, or scratches) which does not compromise the structural integrity of the vehicle is acceptable on the following components: 1. Floor Panel / Trunk Floor 2. Mid – Rail Assembly(See Exhibit D) 3. Outer Rocker Panels / Pinch Welds 4. Frame Rails / Rail Extensions 5. Sub-Frame Assemblies (Engine Cradles) (See Exhibit D) B. Total time for Frame Set-up and Measure of 2.0 hours or less and 1.5 hours or less for any cosmetic repairs is acceptable, on the following components, provided there is no structural damage and the repairs meet GM standards: 1. Frame Rail / Rail Extensions 2. Apron / Upper Reinforcements 3. Cowl Panel 4. Hinge / Windshield "A" Pillar 5. Center / "B" Pillar C. The cosmetic repair time shown above is just that, cosmetic.This may include aligning the ends of the frame rails to align the bumper, etc.Pulling or sectioning frame rails, doorframes, and pillars are not acceptable repairs for rental vehicles being turned back to General Motors.A cosmetic repair to frame rails does not include adding body filler / Bondo.This practice will permanently reject the vehicle. D. Repaired damage or replacement of the following components is acceptable: 1. Radiator Core Support 2. Frame Rail Extensions 3. Engine Sub-Frame 4. Outer Rocker Panel 5. Rear Body Panel 6. Quarter Panel (Proper Sectioning is Acceptable) 7. Roof (Repair only, no repair to the Roof Rails) E. Vehicles with misaligned door(s) exhibiting any of the following conditions must be considered currently ineligible (CI) due to the difficulty in determining the cause of the misalignment and or appropriate repair charges: 1. The door “ramps up” on the lock striker when closing but may be aligned when closed and latched. 2. The door contacts any part of the door opening or door frame. 3. Any contact with surrounding panels. 4. When previous repairs involving the misaligned door are observed, the misalignment must be considered a poor previous repair and released to the rental account for correction. 13 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. VI.LITIGATION LIABILITY Non-disclosure of damages or the use of non-GM OEM parts by the Daily Rental Company may result, at GM's discretion, in the Daily Rental Company being named as a participant in any litigation brought against GM.If a Daily Rental Company attempts to return vehicles with non-disclosed damage, or purposely conceal prior repairs, it will result in GM refusing to accept additional vehicles for turn-back. VII. GENERAL TURN-IN PROCEDURES A. FORECAST 1. At least 30 days prior to vehicle turn-in, the GM Remarketing Department is to be notified, in writing (E-mail) by the Corporate Office of the Daily Rental Company of the following: a. Turn-in location b. Quantity Please E-mail this forecast to your Account Representative.E-mail address can be found in Section IX-C. 2. Two weeks prior to turn-in, the Daily Rental Company is to advise the GM approved turn-in location of tentative quantities and days for turn-in via written confirmation.GM reserves the option to limit daily returns.Failure to comply with this procedure may result in GM's refusal to allow any vehicle to be returned, thus delaying the actual acceptance date. B. DELIVERY Vehicles returned for repurchase shall be delivered to a GM approved turn-in location and parked in the designated return area at no expense to GM.A list of GM approved locations is attached and is subject to change at GM's discretion (Exhibit D).Normal operating hours for delivery is 8am to 5pm, Monday through Friday.The Daily Rental Company should allow sufficient time to prepare the vehicle for turn-in, i.e. clean, vacuum, repaired/replaced items, etc. C. INSPECTION 1. Vehicles will be inspected by an authorized representative of GM, using the electronic Form AD006.The initial vehicle inspection will be provided to the Daily Rental Company at General Motor's expense.The Daily Rental Company will be charged $75 for each inspection and/or verification required after the initial inspection.Hawaii vehicles will be charged $115 for each inspection required after the initial inspection. 2. The $75 re-inspection fee will be charged when a vehicle has been previously inspected and removed by the Daily Rental Company prior to acceptance, or when the Daily Rental Company replaces MET items. 14 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. D. REVIEWS 1. The Met/Non-Met report will be printed twice daily - at mid-day and end-of-business (5:00 PM).The end-of-day report will not contain the day's summary but rather summarize what was completed after the mid-day report. 2. Vehicle worksheets are printed and available throughout the day. 3. Reviews can be conducted throughout the day.However, reviews must be completed prior to three (3:00) PM the day following printing of the worksheet.This will permit prompt shipment of vehicles.If the review is not completed prior to three (3:00) PM, the vehicle will be processed as per the original inspection. 4. Vehicles with current damage not exceeding $450 and MET charges collectively not exceeding $100 will be processed as written, with no right to review.Keyless entry key fob programming is not included in the $100 total and is not considered a reviewable MET charge. 5. After a vehicle has been reviewed by the rental account representative and the site inspection provider representative, any agreed upon changes must be signed and dated by both parties on the Yard Worksheet.The change(s) must be clearly noted on the Yard Worksheet to aid in tracking the change(s).Without this notation it is very difficult to accurately determine which line was changed and to what extent, should a question arise in the future.Not clearly noting the changes can also lead to errors when inputting the changes to update the inspection. 6. Additionally, it is the responsibility of the inspection provider to enter all agreed upon changes into their inspection system and processed to RIMS so the charges are added or removed from the Condition Report prior to acceptance.Yard worksheets that were changed after the review process must be retained for a minimum of 6 months.Failure to make agreed upon changes may result in a chargeback to the inspection provider for the cost of the inspection. E. ACCEPTANCE 1. A copy of the Form AD006 or an electronic file will serve as the acceptance receipt for the Daily Rental Company.The date used to stop depreciation will be identified on the acceptance line of Form AD006 or on the electronic file. 2. The Daily Rental Company will have three (3) business days from the vehicle turn-in date to provide the vehicle title to the SGS Title Center: 9805-C NorthCross Center Court, Huntersville, NC 28078 in order to receive the turn-in date as the depreciation stop date/acceptance date (should all other conditions be satisfied). The day the vehicle is turned in is considered the first business day.See Exhibit I for more details. F. STANDARD PROGRAM PAYMENTS 1. Repurchase payments will be issued within twenty-five (25) business days of General Motors acceptance as indicated on the General Motors Vehicle Condition Report and Acceptance Receipt Form AD006.For payment purposes, Monday through Friday are considered business days. 2. General Motors does not staff, nor process payments during the Christmas holiday or any period of time General Motors is closed. Payment processing will not resume until General Motors officially returns to work. 15 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. G. REJECTS 1. Rejected vehicles left at marshalling yards in excess of three (3) business days upon removal notification may result in no additional vehicles being approved for return. 2. Vehicles at an auction waiting for title more than 30 days must be removed by the Daily Rental Company.The vehicle will be classified as Currently Ineligible and will be assessed a re-inspection fee if / when it is returned. General Motors and all approved turn-in locations are not responsible for any liability regarding rejected vehicles, not removed within three (3) business days 3. Vehicles that are classified as a Permanent Reject will be assessed a $75 service charge.General Motors Remarketing will provide a quarterly invoice which will include the turn back location, turn-in date, VIN, and the reject reason. 4. It is General Motors’ practice to ship vehicles once they pass the inspection process, with or without acceptance.On rare occasions, a title may not be sent to the Title Center in time and the vehicle exceeds the maximum allowable in-service time.Depending on the timing, the auction that received the vehicle, may recondition the vehicle and / or perform repairs in preparation for sale.Should this occur due to the rental account not sending the title and the vehicle becomes ineligible for repurchase by GM, the charges for these services along with the shipping cost will be charged to the rental account, and paid, prior to releasing the vehicle back to the account. H. OTHER 1. Mechanical and body shop labor rates used to calculate chargeable damage will be subject to change.The following are the current labor rates for metal repairs, paint, and mechanical (part replacement): a.$37.80 Metal Repair b.$37.80 Paint c.$38.00 Part Replacement (mechanical) 2. In the event a vehicle is returned to General Motors in error, the following guidelines will be used to return the vehicle to the rental account. a. Rental Account request for vehicle return “prior” to acceptance Vehicle will be temporarily rejected by General Motors and the vehicle will be returned to the Daily Rental Company. If the vehicle is returned at a later date, a $75.00 re-inspection fee will be charged. 3. Rental Account request for vehicle return “after” acceptance a. Payment can be stopped - The vehicle will be released to the Daily Rental Company from its current location.A $250 administrative fee will be charged to the Daily Rental Company in addition to all other expenses incurred by GM on the vehicle, including but not limited to inspection fees, shipping, marshalling yard, and auction expenses, on a cost basis. b. Payment can not be stopped or funds have already been disbursed - The vehicle will not be returned to the rental account. 16 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. VIII.PERMANENTLY REJECTED VEHICLES A. Should disqualifying damage be noted after vehicle acceptance, General Motors will invoice the Daily Rental Company for the vehicle purchase price, an administrative fee of $250, plus any additional costs incurred following vehicle acceptance by GM (i.e., freight, cleanup, repairs), by a debit to current funds, or if no funds are available, a check forwarded to: General Motors Corporation Fleet and Commercial Operations - Remarketing Renaissance Center Tower 100, 19th Floor MC 482-A19-B36 Detroit, MI 48265-1000 B. Vehicles removed from the program in accordance with the terms and conditions of the Program become the responsibility of the Daily Rental Company.The Daily Rental Company is responsible for arranging vehicle pick-up at a location designated by General Motors. IX.MISCELLANEOUS ITEMS A. GENERAL RETURN FACILITY GUIDELINE Any abuse of personnel or property at a GM authorized return facility by a Daily Rental Company representative will result in the immediate expulsion of said person from the GM authorized return facility. B. HOLIDAYS General Motors approved turn-in locations will be closed on the following dates: 2011 CY – May 30th, July 4th September 5th, November 24th & 25th and December 26th, through December 30, 2011.General Motors reserves the right to amend this list of dates at its discretion. 17 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. C. CONTACT INFORMATION All questions pertaining to the foregoing Turn-In Standards and Procedures should be directed to the appropriate General Motors Remarketing Customer Support Team Member: GM RENTAL SUPPORT GROUP John Pruse, Manager 313-665-1410 john.pruse@gm.com Sandy Grinsell, Enterprise / Vanguard / Licensees andHertz and Licensees 313-667-6437 sandy.grinsell@gm.com Tom Martin,Avis Budget / Licensees, Inspection Providers, Technical Bulletins and Rental Return Guidelines 313-667-6434 thomas.martin@gm.com Audre’ Walls,Independent Rental Accounts,Inspection Providers and Special Projects 313-667-6444 audre.walls@gm.com 18 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT A GENERAL MOTORS VEHICLE CATEGORIES / PRIOR REPAIR LIMITS CATEGORY #1 CATEGORY #2 CATEGORY #3 CATEGORY #4 CHEVROLET CHEVROLET CHEVROLET CHEVROLET Aveo Equinox Impala Corvette Cobalt Malibu Camaro Suburban Cruze TrailBlazer / EXT Tahoe HHR PONTIAC Express Van G6 Colorado BUICK Vibe Silverado Lucerne Avalanche Traverse CADILLAC GMC CTS (All Models) Terrain BUICK DTS LaCrosse SRX SATURN Regal STS Aura Enclave Escalade (All) Vue PONTIAC GMC G8 Yukon / XL GMC Savana Van Canyon Sierra Acadia SATURN Outlook HUMMER H3 19 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT B PAINTLESS DENT REMOVAL (PDR) PROCESS AND LIMITATIONS A. PDR Categories 1. Size of rounded dent, up to four (4) inches in diameter. 2. Number of dings per panel, up to seven (7) per panel, at $50 per panel. 3. Number of dings per panel, between eight (8) and twelve (12) per panel, at $75 per panel. 4. Number of dings per panel, between thirteen (13) and fifteen (15) per panel, at $100 per panel. 5. One single dent, up to six (6) inches in diameter or one large shallow dent up to 18 inches in the hood, roof or deck lid, at $100. B. PDR Process - The PDR process can be utilized in the repair of the following areas: 1. Dings and dents varying in size and shape. 2. Minor creases, shallow palm prints and protrusions. 3. Dents in body feature lines. C. PDR Limitations 1. General Motor’s inspection providers will utilize the Dent Wizard, Paintless Dent Removal Guide to determine panel accessibility by vehicle. 2. Creases that exceed six (6) inches will not be considered. 3. Sharp creases, regardless of size, will not be considered. 4. If the paint is broken, PDR is not to be considered, unless otherwise specified by panel or area. 5. No hole drilling will be acceptable in the PDR process. 6. PDR may be used to repair existing, qualifying PDR repairable, damage to a previously repaired panel that meets GM and industry repair standards.PDR is not acceptable for use on a poor previously repaired panel. 7. The Dent Wizard Glue Stick process can be used to repair dents where previously not assessable.The charge for this process is the some as traditional PDR.Please see the requirements for a Glue Stick repair to be considered below. a. No paint damage may exist in or near the area to be repaired.This process will pull damaged or loose paint away from the body. b. The vehicle must have original factory paint as consistency in base coat and clear coat offer the best opportunity for a successful repair. c. A dime to a half dollar size dent either round or oval can be considered for this type of repair. d. Shallow or soft impacts with a depth of a ¼ inch or less that is NOT creased or sharp may be considered for a glue stick repair. e. Damage on a panel edge or body line cannot be considered for a glue stick repair. D. If the damage exceeds the PDR limitations of these guidelines, paint and metal time will apply. 20 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT B Cont’d PAINTLESS DENT REMOVAL (PDR) PROCESS AND LIMITATIONS, Cont’d. E. Hail damaged vehicles. Most hail damaged vehicles are considered minor dents as there are only a few on some panels.Others however have a large number of dents per panel and do not qualify for normal Paintless Dent Removal (PDR) pricing. Vehicles exhibiting major hail damage must be evaluated in conjunction with Bulletin RS-08-17 issued March 4, 2009, “Vehicles with Excessive Existing Damage”.The pricing for these hail damage repairs are much different than the normal PDR pricing as is the repair process for this type of excessive damage. Please use the following criteria when inspecting a vehicle with existing hail damage: · Panels with 15 or fewer small hail dents, with no paint damage, may be written with the normal PDR charge of $50 for 7 dents or less, $75 for 8 to 12 dents or $100 for 13 to 15 dents per panel. · Vehicles with a single panel over 15 small hail dents must be charged a paint and metal repair, with the appropriate repair time. · When more than one panel is hail damaged and the number of dents exceeds 15 per panel, the vehicle must be designated as “Currently Ineligible” and gate released to the rental account for repair of the damaged panels prior to return. Vehicles released to the rental account must have the damage disclosure updated to reflect the additional repairs and the vehicle must be repaired to less than $100 of existing damage. 21 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT C MET PROGRAM PRICE LIST MET Part Description PRICE Navigational CD / DVD 14 Inch Tire 15 Inch Tire 16 Inch Tire P 16 Inch Tire T 17 Inch Tire All 18 Inch Tire All 19 Inch Performance Tire 19 Inch ALL OTHER 20 Inch Tire All 22 Inch Tire All Alloy Wheel Appearance Fee $ 50 Ash Tray Ash Tray – Multiple $ 40 Ash Tray with Lid $ 23 Cargo Cover – Malibu Maxx Cargo Cover – TrailBlazer / Envoy Rear Floor Storage Cargo Net – Trunk $ 17 Cargo Package Shelf Cargo Shade CD DVD Storage Holder $ 15 Cell Phone / Sun glass Holder $ 18 Cigarette Lighter $8 Cigarette Lighter – Multiple $ 16 Console – Second Row Mini Van Cup Holder Cup Holder – Multiple $ 30 Dirty Interior Dome Light Cover $5 Dome Light Cover – Multiple $ 10 DVD Remote $ 48 DVD Wireless Headphone (1) $ 55 DVD Wireless Headphone (2) Emergency Highway Package $ 144 Floor Mat – Cargo Area – SUV and Van Floor Mat Set – Front – Passenger Car Floor Mat Set – Front – SUV Floor Mat Set – Front – Van Floor Mat Set – Rear – Passenger Car Floor Mat Set – Rear – SUV Floor Mat Set – Rear – Van Foot Pedal Pad $5 Foot Pedal Pad – Multiple 22 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Hanger Hook $5 Hawaii Outer Island Shipping Fee Hawaii Ship Back Surcharge Interior Emblem $8 Interior Emblem – Multiple $ 16 Key - Electronic Engine Keyless Remote (1) Includes programming Keyless Remote (2) Includes programming Keyless Remote Reprogram 1 or 2 $ 30 Manual – All Other Manual – Cadillac MET Verification Misc. MET #1 $ 10 Misc. MET #2 $ 20 Misc. MET #3 $ 30 Misc. MET #4 Misc. MET #5 Onstar Antenna (Glass Mounted) $ 32 Organizer Package Cargo Radio Knob $5 Repair Verification $ 75 Seat Belt Molding $5 Spare tire cover (Passenger car - trunk) Trunk Mat – Cadillac Air Compressor Kit EXTERIOR Antenna Mast $8 Body Side Mldg F Dr Car Body Side Mldg F Dr Trk Body Side Mldg F Fdr Car Body Side Mldg F Fdr Trk Body Side Mldg Qtr Pnl Car Body Side Mldg Qtr Pnl Trk Body Side Mldg R Dr Car Body Side Mldg R Dr Trk Convertible Boot – Center Cover Convertible Boot – Outer Cover Convertible Boot Bag Door Revel Mldg Car 1 Door Revel Mldg Car 2 Gm Logo Small All $4 Hood Ornament Name Plate Rear Car Name Plate Rear Trk Plastic Lug Nut Cover Rocker Mldg Car 1 Rocker Mldg Car 2 Rocker Mldg Trk 1 23 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Rocker Mldg Trk 2 Roof Seam Molding Lt Car Roof Seam Molding Rt Car Spare Tire Cover – Truck Only Spare Tire Hanger – Van Wheel 1Cover Truck Wheel 1 Cover Car Wheel 1 Ctr Cap Car Wheel 1 Ctr Cap Trk Wheel 2Cover Truck Wheel 2 Cover Car Wheel 2 Ctr Cap Car Wheel 2 Ctr Cap Trk Wheel 3Cover Truck Wheel 3 Cover Car Wheel 3 Ctr Cap Car Wheel 3 Ctr Cap Trk Wheel 4Cover Truck Wheel 4 Cover Car Wheel 4 Ctr Cap Car Wheel 4 Ctr Cap Trk Windshield Glass MISCELLANEOUS – MET ITEM The MET program also includes the acceptance of vehicles with miscellaneous missing or broken items to facilitate vehicle turn-ins.Examples of these items are: Ø Missing/broken knobs and switches Ø Loose rear speaker wires Ø Missing windshield washer cap Ø Missing emblems The MET codes for these items reflect a flat rate charge as follows: MET #1……………$10 MET #2……………$20 MET #3……………$30 MET #4……………$40 MET #5……………$50 Hawaii Outer Island Shipping Fee…………….………$75 Hawaii Ship-Back Surcharge. ……………$450 “Poor Prior Repairs” – Maximum……………$700 24 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT D MID – RAIL ASSEMBLY The Mid – Rails are structural components located directly below the occupant compartment of a vehicle just inboard of the inner rocker panel.They are welded to the Torque Box and the vehicle floor pan. A. ACCEPTABLE DAMAGE 1. Minor dents in the Torque Box Cover not caused by collision. 2. Minor dents in the surface of the Mid-Rail that do not bulge, dent or in anyway deform the sides of the rail. 3. Stamped holes in the Mid - Rail that are enlarged or deformed but not torn. 4. Scrapes and scratches confined to the surface of the Mid-Rail not exceeding 12”. 5. Minor damage to the Mid - Rail caused by the assembly process’ use of Jigs and Fixtures. B. REPAIRS 1. There are no acceptable or approved repairs. C. CAUTIONS / CONCLUSION 1. TIE DOWN HOLES a. Mid – Rails are not a component of vehicle tie down.Stamped holes in the Mid – Rail cannot not be used for vehicle tie down. Tie down slots are typically 18mm X 35mm reinforced slots in the underbody.Four to six slots per vehicle are engaged via common hardware to secure a vehicle to commercial transportation equipment. 2. JACKING AND LIFTING a. Significant damage to the Mid – Rail can occur from improper lifting. b. Reasonable care should be taken when jacking or lifting any vehicle.Proper jack and hoist placement locations are shown in the vehicle’s Owners Manual and Shop Manual. ENGINE CRADLE The engine cradle is generally the lowest part of the vehicle.Due to its location on the vehicle, it is subject to abrasions, scarring, and minor denting from road debris.These conditions are normal and not indicative of a product failure or evidence of prior front-end damage. Upon inspection, minor conditions such as the above are to be noted, as non-chargeable as long as there is no disclosure of prior damage or repair to the front of the vehicle, or evidence of misalignment.The Turn Back Guidelines clearly allow the Rental Account to replace the engine cradle, as it is a bolt on part.Sectioning or pulling this part is not allowed. 25 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT E, 1 of 4 ATTENTION:Some of the return sites listed below are located at an auction.Please note the address is where the vehicles are to be returned and not necessarily the auction address. GM REMARKETING VEHICLE TURN-IN LOCATIONS The turn in locations listed below are at GM's discretion, and are subject to change. Alabama ADESA BIRMINGHAM AA, 804 Sollie Dr., Moody, AL 35004-0817, (205) 640-7761 Arizona EL MIRAGE DIST. CENTER, 11925 West Thompson Ranch Road, El Mirage, AZ 85336, 623-875-2967 California RICHMOND DIST. CENTER, 861 Wharf Street Richmond, CA 94804, (510) 232-9883 SAN BERNARDINO DIST. CENTER,1698 Santa Fe Way,San Bernardino, CA 92410 909-381-9050 Colorado UNION PACIFIC RAILROAD, 9900 I-76 Service Road, Henderson, CO 80640, 303-286-0345 Connecticut SOUTHERN AA, 164 South Main St., East Windsor, CT06088-0388, 860-292-7550 Florida ORLANDO DIST. CENTER, 1600 Pine Avenue, Orlando, FL 32824, 407-438-5505 PALM CENTER DIST. CENTER, 15400 Corporate Road West, Jupiter, FL 33478, 561-625-9615 Georgia ADESA Atlanta AA, 5055 Oakley Industrial Blvd., Fairburn, GA 30265, 770-357-2133 Hawaii HONOLULU DIST CENTER, Pier 51 B Sand Island Road, Honolulu, HI 96819, 808-848-8146 MAUI DIST CENTER, Pier 1 - 105 Ala Luna Street, Kahului, HI 96732, 808-848-8146 26 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT E, 2 of 4 Idaho BRASHER’S IDAHO AA, 7355 Eisenman Rd., Boise, ID 83716, 208-395-3111 Illinois IAA CHICAGO SOUTH MARSHALLING YARD, 16425 South Crawford Ave., Markham, IL 60428, 708-589-4653 ABC ST. LOUIS AA, 721 South 45th Street, Centreville, IL 62207, 636-332-1227 X227 Indiana ADESA INDIANAPOLIS AA, 2950 East Main Street, Indianapolis, IN 46168, 317-838-5777 Louisiana ADESA SHREVEPORT AA, 7666 Highway 80 W., Shreveport, LA 71109, 318-938-7903 x425 IAA BATON ROUGE AA, 29000 Frost Road, Livingston, LA 70754, 225-686-7121 Maryland BALTIMORE / JESSUP, 8459 Dorsey Run Road, Jessup, MD 20794, 301-604-7316 Massachusetts ADESA BOSTON / FRAMINGHAM AA, 63 Western Avenue, Framingham, MA 01701, 508-620-2959 Michigan MELVINDALE MARSHALLING YARD, 1461 South Schaefer Road, Melvindale, MI 48122, 734-474-5328 Minnesota ADESA MINNEAPOLIS AA, 17600 Territorial Road, Maple Grove, MN 55369, 763-416-0594 Missouri ADESA KANSAS CITY, 1rive, BELTON, MO 64081, 816-318-9912 FOR ST. LOUIS PLEASE SEE ILLINOIS Nebraska OMAHA MARSHALLING YARD, 5treet, Omaha, NE 68117, 402-490-1679 27 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT E, 3 of 4 Nevada BRASHER’S RENO AA,6000 Echo Ave.,Reno, NV 89506,775-828-3427 UNION PACIFIC RAILROAD, 4740 East Tropical Parkway, Las Vegas, NV 89115, 702-632-2863 New Jersey PORT NEWARK DIST. CENTER, Lot B Craneway Street, Port Newark, NJ 07114, 973-274-1737 New Mexico BNSF RAILWAY, 102 Woodward, Suite B, Albuquerque, NM 87102, 505-247-2087 New York STATE LINE AA, 830 Talmadge Hill Road, Waverly, NY 14892, 607-565-3533 North Carolina GREENSBORO AA, INC., 3802 West Wendover Avenue, Greensboro, NC 27407, 336-856-2440 North Dakota ADESA FARGO, 1650 East Main Ave., West Fargo, ND 58078, 701-282-8203 x139 Ohio COLUMBUS FAIR AA,2170 New World Dr.,Columbus, OH 43207,614-497-1710 Oklahoma DEALERS AA OF OKLAHOMA CITY, 2900 West Reno Ave., Oklahoma City, OK37107, 405-290-7192 Oregon UNION PACIFIC RAILROAD, 9003 North Columbia, Portland, OR 503-283-1465 Pennsylvania PITTSBURGH INDEPENDENT AA, 378 Hunker Waltz Mill Road, New Stanton, PA 15672 724-910-1842 South Carolina CHARLESTON AA, 651 Precast Lane, Moncks, SC, 29641 843-761-0541X139 28 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT E, 4 of 4 Tennessee ADESA MEMPHIS AA, 5400 Getwell Rd., Memphis, TN37210, 901-365-8978 ADESA NASHVILLE AA, 631 Burnett Road, Nashville, TN 37138, 615-240-3023 Texas ADESA SAN ANTONIO AA,200 S. Callaghan Road,San Antonio, TX 78227, 210-432-2253 ADESA HOUSTON, 4526 North Sam Houston Parkway, West, Houston, TX 77086, 281-444-4900 ADESA DALLAS AA, 3501 Lancaster-Hutchins Rd., Hutchins, TX 75141, 972-284-4778 Utah BRASHER’S SALT LAKE AA, 780 South 5600 West, Salt Lake City, UT 84104-5300, 801-366-3836 Washington TACOMA DIST. CENTER, 2810 Marshall Ave. Suite “B”, Tacoma, WA 98421, 253-719-1761 Wisconsin GREATER MILWAUKEE AA, 8920 W. Brown Deer Road, Milwaukee, WI 53224, 262-835-9802 29 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT F GM Approved 2eplacement Tire Table For Electronic Receipt, See Replacement Tire Table.xls file 30 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT G MET Tire Program Replacement Tires MET Number Tire Size MET Charge 14 Inch 15 Inch 16 InchP 16 InchT 17 Inch All 18 InchAll 19 Inch Performance 19 Inch ALL OTHER 20Inch All 22Inch All Legend: P – Passenger Car T – Trucks The MET Tire Program is limited to two (2) tires per vehicle.Any flat, mismatched or incorrect tires will not be considered for the MET tire program. 31 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT H GM WINDSHIELD GLASS MANUFACTURERS MANUFACTURER BRAND BRAND BRAND BRAND BRAND AGC AP Tech AP Technoglass Asahi of America Asahi AP Carlex Pilkington LOF United LN PPG PGW Guardian Fuyao Vitro Crinamex Autotemplex Vitroflex Saint Gobian Sekurit Sekurit 32 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT I TITLE SHIPPING and HANDLING PROCEDURE This procedure will assure timely payment and processing of returned rental vehicle(s) to General Motors.All titles must be received within three (3) Business days of the vehicle’s return to retain the original return date.All titles must be sent to the SGS Title Center to the address below: SGS Title Center 9805-C North Cross Center Court Huntersville, NC 28078 704-997-1082 Furthermore, all title shipments to the title center must contain a packing list.The packing list must contain the following information: Company name and address Contact name and phone number FAX number Full Vehicle Identification Number (VIN), for each title in the package. An example of a packing list is shown below.For packages containing more than ten titles, e-Mail an Excel Spreadsheet with a list of the full VIN for all titles to be sent to, Mike.Guthrie@sgs.com or susan.miller@sgs.com at the SGS Title Center.The spreadsheet should contain the same contact information shown above for a packing list.The Title Center will enter the VIN list into their system and use it to verify the titles have been received and processed.The sender will be notified of any missing or incorrect titles. SAMPLE PACKING LIST PACKING LIST Friendly Rent A Car rive Anywhere, USA 12312 John Doe Phone123-123-4567 FAX123-123-7654 Full VIN for each title contained in the package. 33 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT J Aluminum / Alloy Wheel Repair Guidelines The photos below are examples of aluminum / alloy wheel damage and the appropriate charges associated with each example. Light scratches that can be repaired with light sanding will be charged a $50.00 MET Appearance Fee Minor scuffnon-chargeable [Graphic Omitted] Substantial amount of material removed.Must be charged for a wheel repair as shown below [Graphic Omitted] [Graphic Omitted] 34 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT J Aluminum / Alloy Wheel Repair Guidelines, (cont’d). The following guidelines have been established to define the extent of repairable damage to an aluminum / alloy wheel.The charge for wheels damaged as described below including mounting and balancing will be as follows:All car and truck aluminum / Alloy clear coat or paint $165.00, all car and truck polished aluminum / Alloy $235.00, all car and truck chrome plated aluminum / Alloy or steel $205.00. · The damaged area to be repaired cannot exceed 90 degrees of the wheel’s circumference, see chart below. · Curb rash is defined as a scrape or gouge to the outboard rim flange.This is the part of the wheel where a clip-on or balance weight would attach. [Graphic Omitted] · On a flanged wheel (one that will accept a clip-on balance weight), the damage cannot be deeper than 7 mm or (9/32”) 0.280”, which is the approximate distance to the surface where the lead or steel weight rests. 7 MM or (9/32”) 0.280” Wheel Weight Flange 7 MM [Graphic Omitted] 35 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. EXHIBIT J Aluminum / Alloy Wheel Repair Guidelines, (cont’d). · On a flangeless wheel (one that will not accept a clip-on balance weight), the damage cannot be deeper than 3 mm or (1/8”) 0.120”. 3 MM or (1/8”) 0.120” [Graphic Omitted] · Damage to any other part of the wheel or damage to the rim flange exceeding the above conditions is not repairable and would require replacement. · A wheel with a crack or dent of any type is not acceptable for repair. ALLOWABLE WHEEL DAMAGE AREA IN INCHES WHEEL SIZE CIRCUMFERENCE 90 DEGREE DAMAGE AREA IN INCHES 14” 44” 11” 15” 47” 12” 16” 50” 12” 17” 54” 14” 18” 57” 14” 19” 60” 15” 20” 63 ” 16” 22” 69” 17” Only GM Approved Wheel Refinisher:Transwheel Corp.1-800-892-3733 36 Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Attachment 1C VN9 Tier Program for the 2012 Model Year GUIDELINES, RATES AND PARAMETERS “***” Confidential Treatment has been requested for Attachment 1C A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Attachment 1E YT7 Flat Rate Program for the 2012 Model Year GUIDELINES, RATES AND PARAMETERS Vehicle Segment Depreciation ADDITIONAL PARAMETERS Brand $/Month Flat REQUIRED OPTIONS VN9 + YT7 + Customer Code _ Captiva 314 REQUIRED HOLD PERIOD: MINIMUM HOLD: 5 MONTHS (150 DAYS) MAXIMUM HOLD: 18 MONTHS (550 DAYS) All 2units must be accepted by GM before 7/31/2014 DAMAGE ALLOWANCE: $450 DEDUCTIBLE Refer to 2urn-In Standards and Procedures (Attachment 1B) for more information MILEAGE ALLOWANCE: 0 TO : 19, : 29, MILEAGE PENATLY: $0.40/MILE CYCLE DATES: 1ST CYCLE:N/A 2ND CYCLE:N/A CYCLE DATE DETERMINED BY IN-SERVICE DATE IN SERVICE DATE EXPIRATION IN TRANSIT (as shown on invoice) + 5 DAYS OTHER SPECIAL CONSIDERATIONS: No Matrix, No Model Year Bonus 1. Capitalized cost shall be calculated at dealer cost of base vehicle and optional equipment, plus freight, less Hawaii excise tax and tire weight tax, if applicable. 2. Depreciation will be calculated by using the monthly depreciation rate times 12 months, divided by 365 days in the year, multiplied by the number of days in service which is determined by the day the vehicle is returned and accepted by General Motors in accordance with GM 2urn-In Standards And Procedures (Attachment 1B). 3. Return purchase amount will be the capitalized cost net of calculated depreciation and applicable damage including MET items and/or mileage penalties as well as any other applicable administration fees as noted in the GM 2urn-In Standards And Procedures (Attachment 1B). 4. Out-of-service date shall be the date the vehicle is returned to an approved GM turn-in site provided the rental fleet customer meets all program Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Attachment 2 GENERAL MOTORS 2012MY RISK VX7 - NATIONAL FLEET RISK PURCHASE PROGRAM GUIDELINES 1. PROGRAM NAME AND NUMBER: 2012 Model Year National Fleet Risk Purchase Program for Daily Rental Customers Program Code:VX7 Program No. 02-12VX70- 01 2. PROGRAM DESCRIPTION: This program makes available to General Motor’s dealers and qualified daily rental customers, allowances on select 2012 model year General Motors vehicles sold and delivered to qualified daily rental customers. The following are not eligible for this program: - Preferred Equipment Group (P.E.G.)/Option package discounts - Recreational vehicles - Vehicles delivered from dealer inventory A qualified daily rental fleet customer must have a General Motors Fleet Account Number (GM FAN) to be eligible for any GM fleet incentive. 3. PROGRAM START DATE/PROGRAM END DATE/IN SERVICE PERIOD: Program Start Date:Opening of 2012 model year ordering system ProgramEnd Date:When Dealers are notified that 2012 model year fleet orders are no longer being accepted by General Motors In-service period:Minimum seven (7) months.If, however, a vehicle has been damaged beyond repair, i.e., fire, frame, stolen, embezzled or water damage, etc., and documentation is available to support the condition, this provision will be waived. IMPORTANT - Acceptance of an order on any vehicle line does not constitute a commitment to build or to build within a specific time frame. All vehicles including non-returned vehicles supplied by GM under this agreement are subject to the export control laws and regulations of the United Sates (U.S.) and the daily rental customers and dealers shall comply with such laws and regulations. 4. ELIGIBLE MODELS/REQUIRED OPTIONS FOR ORDER AND DELIVERY: Eligible Models: All new and unused 2012 GM models with the required minimum factory installed equipment levels specified and processing options ordered for qualified daily rental customers for use as daily rental vehicles and delivered by GM dealers are eligible for the VX7 program.Eligible vehicles are required to comply with minimum factory installed equipment levels specified in the Minimum Equipment Guidelines ( Attachment 2A - “MEG”). General Motors upfitted vehicles, with the exception of recreational vehicles, are eligible as long as: a. the vehicle was purchased directly from GM or from another dealer in the United States b. title to the vehicle was retained by the franchised dealer through the point of sale c. delivery to the ultimate fleet customer can be proven Required Options for Order and Delivery: Vehicles purchased under the 2012 Model Year National Fleet Risk Purchase Program must be ordered with VX7 and appropriate customer code as stated in the contractual agreement and will not be eligible for retail sale incentives.VX7 program incentive amounts are not available to dealers and only available to daily rental fleet customers with an active GM contract.Units ordered with option VX7 receive order date price protection (PRP). All Orders must include the following: a. Valid GM FAN (Fleet Account Number) b. Option Codes: VX7 and rental customer code c. Order Type:FDR d. Delivery Type: 020 – Daily Rental Dealer orders currently on hand or in the system that qualify for this program, and have the appropriate processing options, can be amended if they have not been released to production.This is the ordering dealer's responsibility. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Units delivered to rental customer’s drop ship sites must have the rental customer’s code on the window label and delivery receipts must be checked to verify proper ownership of the vehicle.GM Customer Support should be contacted immediately regarding units delivered to the wrong drop ship site to determine the appropriate course of action.Units that were incorrectly delivered must not be placed into rental service.GM reserves the right to deny incentives on units in rental service that have been incorrectly delivered and accepted, or titled. 5. COMPATIBLE INCENTIVES & ALLOWANCE PROGRAMS : Vehicles delivered to fleet customers with the above delivery type may be eligible for the following other incentive programs.Because not all the programs listed below may be combined with each other, consult the guidelines of each program to determine applicability.Programs not listed below would not be compatible unless the specific guidelines indicate otherwise. FLEET CUSTOMERS (GM FAN HOLDERS) YES/NO GENERAL GM MOBILITY (MOB/MOC/R8L) N SALESPERSON / SALES MGR. INCENTIVES N CASH DIRECT MAILS/PRIVATE OFFERS/GENERAL COUPONS/CERTIFICATES/NON-CASH VENDOR PROGRAMS N GM BUSINESS CARD (UDB) N CONSUMER CASH N DEALER CASH N BONUS CASH N OPTION PACKAGE DISCOUNTS N PRICING PRICE PROTECTION/BONA FIDE SOLD ORDER (PPT W/VX7) N PRICE PROTECTION/ORDER DATE (PRP) Y ORDER/DELIVERY FLEET ORDERING & ASSISTANCE (VQ1/VQ2/VQ3) Y INTRANSIT INTEREST CREDIT (C4C) Y RENTAL REPURCHASE (VN9) N FLAT-RATE REPURCHASE (YT1 THROUGH YT9) N RISK (VX7) X GM DEALER RENT-A-CAR (FKR/FKL) N GOVERNMENT PSA/PURA/BID ASSISTANCE/CE (R6D/PBP/PBS) N FLEET/COMMERCIAL NATIONAL FLEET PURCHASE PROGRAM (FVX/FPP) N RETAIL ALTERNATIVE (CNC/CNE/CSE/CSR/CWE) N SMALL FLEET APR ALTERNATIVE (XMC) N GM'S BUSINESS CUSTOMERS CHOICE N TRUCK STOCKING (TSI) N MOTOR HOME INCENTIVE (R7Y) N SCHOOL BUS/SHUTTLE BUS/AMBULANCE INCENTIVE (R6H) N RECREATIONAL VEHICLE INCENTIVE (R6J) N DEMO - LIGHT DUTY DEALER (DEM/DEE) N DEMO - LIGHT DUTY SVM (DES) N SIERRA FLEET PEG (R7F/FLS) N FLEET PREFERRED EQUIPMENT GROUPS N COMPETITIVE ASSISTANCE PROGRAMS (CAP) N 6. GENERAL PROGRAM GUIDELINES: B. General Motors defines a rental vehicle as: Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. a. "The bona fide rental of a vehicle involving use and payment by a customer on an hourly, daily, weekly, or monthly basis.Usage of any such vehicle(s) by a customer for a period of four (4) consecutive months or longer shall be deemed to constitute leasing, and not rental, and will make the vehicle ineligible for purchase or other incentives." b. If a vehicle enrolled in the Daily Rental Purchase Program is found to be on-rent (lease) to a customer in excess of the above guideline, or if the customer consecutively rents multiple enrolled vehicles for an aggregate term of four (4) or more months, all vehicles involved in such transactions will not be considered rental and will be ineligible for purchase or incentives.General Motors may audit the rental customer to ensure compliance with this guideline. C. All eligible units must be delivered to the rental customer through a General Motors dealership or a qualified drop-ship location.Purchases or deliveries made through any other entity or individual are ineligible for payment. D. General Motors reserves the right to audit dealer records and disqualify any sales allowance in the event such sales do not meet the program guidelines.All moneys improperly paid will be charged back. Failure to comply with these guidelines may result in the dealer being disqualified for future participation in fleet programs and terminations of dealer sales and service agreement(s). E. Optional equipment and, in special circumstances, certain standard equipment can be added to and deleted from GM vehicles during the ordering and manufacturing process by retail, fleet and rental customers.It is the rental customer’s responsibility to ensure that actual vehicle content is properly disclosed to a buyer or transferee when disposing of a vehicle.Rental customers that use third party build specifications to promote the sale of their unit should be especially careful to ensure the accuracy of that data. F. General Motors reserves the right to cancel, amend, revise or revoke any program at any time based on its sole business judgment.Final decisions in all matters relative to interpretation of any rule or phase of this activity rest solely with General Motors. ANY QUESTIONS REGARDING THIS PROGRAM SHOULD BE DIRECTED TO THE CUSTOMER SUPPORT CENTER AT 1-800-FLEET OP. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Attachment 2A National Fleet Risk Incentives for the 2012 Model Year Minimum Equipment, Optional Equipment and Base Rates by Model Code “***” Confidential Treatment has been requested for Attachment 2A A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Attachment 3 2012 Model Year Daily Program Volume Commitments and Incentives “***” Confidential Treatment has been requested for Attachment 3 A CERTAIN PORTION OF THIS EXHIBIT, WHICH IS INDICATED BY “***” HAS BEEN OMITTED BASED UPON A REQUEST FOR CONFIDENTIAL TREATMENT AND SUCH PORTION HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Attachment 4 2 PAYMENT TERMS AND CALENDAR 1. GM will pay the pro rata portion of the matrix money on the fourth Thursday of the month following vehicle delivery and receipt of an electronic media transmission to GM’s Remarketing Information System (RIMS) by the second Friday of the month.An electronic media transmission received after the second Friday of the month will be paid by the fourth Thursday of the following month.If the fourth Thursday is a banking holiday, funds will be received the next banking day.Application for this incentive must be made no later than December 31, 2012.A complete schedule of due dates and payment dates is detailed in Attachment 4, Page 2. 2. The agreed to volume and mix requirements in Attachment 3 are subject to adjustments with General Motors prior approval.Should GM agree to an adjustment, changes will be reflected on a quarterly basis and a revision to Attachment 3 will be updated and signed by both parties.Actual approved volumes and contractual stated volumes can vary based on the timing of contractual updates.Any payments received prior to attaining the indicated volume will be returnable to GM at the close of the model year should the volume not be attained.Any pro rata monthly payment processed in error on volume not approved by GM can be charged back through open account the following month at GM discretion. 3. It is understood that payments of the per unit amount due to the Rental Company are based upon achieving the agreed to volume and mix requirements in Attachment 3.In the event that agreed number of vehicles at the agreed mix is not fulfilled, all payments made by GM will be reimbursed to GM on demand. Such reimbursement shall be GM’s sole remedy for the Rental Company’s failure to purchase or lease the agreed number of vehicles.The Rental Company shall be jointly and severely liable for such reimbursement. Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. 2 PAYMENT TERMS AND CALENDAR Confidential Treatment Requested by Dollar Thrifty Automotive Group, Inc. Attachment 6 EQUIPMENT & SERVICE NOTIFICATION Equipment & Service Notification All new vehicles, except Cadillac, that include OnStar, and are ordered using a daily rental order-type, will be eligible for six months of OnStar Service commencing with the reported new vehicles delivery date.All Cadillac models will continue to be eligible for one year of service.For daily rental applications, an OnStar blue button press may be handled by a recorded message or a live advisor.Specific processes for managing services like remote door unlocks, stolen vehicle assistance and assuring rental privacy are either already in place with the rental company or will be established upon request.OnStar equipped vehicles may have stolen Vehicle Slowdown capability that enables OnStar to slow down a stolen vehicle remotely to assist authorities in its recovery.OnStar equipped vehicles may also have “Remote Ignition Block” capability that enables OnStar to inhibit the ability to start the vehicle. The daily rental company agrees to include the following or other approved language in the rental contract to describe OnStar services that may be available: "If my rental vehicle has active OnStar equipment, I authorize the provision of OnStar services, acknowledge the OnStar system limitations, and agree to the release of vehicle information as required by law.Further details are available at OnStar.com or by contacting OnStar."
